[exhibit103001.jpg]
AMENDED AND RESTATED STATE STREET CORPORATION SUPPLEMENTAL CASH INCENTIVE PLAN
Effective as of January 1, 2014



--------------------------------------------------------------------------------



 
[exhibit103002.jpg]




--------------------------------------------------------------------------------



 
[exhibit103003.jpg]
-i- TABLE OF CONTENTS ARTICLE I Name, Purpose and Definitions
..................................................................................
1 1.1 Name and Effective Date.
................................................................................................
1 1.2 Status of Plan
...................................................................................................................
1 1.3
Definitions........................................................................................................................
1 ARTICLE II Participation And Vesting
.........................................................................................
3 2.1 Eligibility to Participate
...................................................................................................
3 2.2 Vesting
Date.....................................................................................................................
3 2.3 Termination of Participation
............................................................................................
3 ARTICLE III Awards and Distribution
..........................................................................................
3 3.1 Awards; Award Provisions
..............................................................................................
3 3.2 Accounts; Notional Tracking Options
............................................................................. 4
3.3 Form of
Payment..............................................................................................................
4 3.4 Timing of Payment
..........................................................................................................
4 3.5 Treatment of Awards following Separation of Service
................................................... 4 3.6 Forfeiture of Awards
........................................................................................................
5 3.7 Special Rules
....................................................................................................................
5 3.8 Rehire
...............................................................................................................................
6 3.9 Certain Tax Matters. .
.....................................................................................................
6 3.10 Distribution of Taxable Amounts
....................................................................................
6 ARTICLE IV Administration of Plan
.............................................................................................
6 4.1 Plan Administrator
...........................................................................................................
6 4.2 Outside
Services...............................................................................................................
7 4.3 Indemnification
................................................................................................................
7 ARTICLE V Amendment, Modification and
Termination............................................................. 7 5.1
Amendment; Termination
................................................................................................
7 ARTICLE VI Miscellaneous Provisions
........................................................................................
8 6.1 Source of
Payments..........................................................................................................
8 6.2 No Warranties; No Liability
............................................................................................
8 6.3 Inalienability of
Benefits..................................................................................................
8 6.4 Reclassification of Employment Status
........................................................................... 8
6.5 Application of Local Law..
..............................................................................................
8 6.6 Expenses.
.........................................................................................................................
9 6.7 No Right of Employment
.................................................................................................
9 6.8 Headings
..........................................................................................................................
9 6.9 Construction
.....................................................................................................................
9



--------------------------------------------------------------------------------



 
[exhibit103004.jpg]




--------------------------------------------------------------------------------



 
[exhibit103005.jpg]
Information Classification: Limited Access 1 ARTICLE I Name, Purpose and
Definitions 1.1 Name and Effective Date. The Plan sets forth the terms of the
Amended and Restated State Street Corporation Supplemental Cash Incentive Plan
effective January 1, 2014. All benefits under the Plan shall be subject to the
terms and conditions of this Plan document. 1.2 Status of Plan. The Plan has
been established for the purpose of rewarding, retaining and motivating
Participants for services and performance during the period from the date of
grant of an Award to the date of vest of an Award. The Plan is intended to be a
bonus plan which is not subject to ERISA. The provisions of the Plan are
intended to comply with the requirements applicable to a “nonqualified deferred
compensation plan” under Code section 409A and the regulations thereunder and
shall be interpreted and administered consistent with that intent. 1.3
Definitions. When used herein, the following words shall have the meanings
indicated below. (a) “Award” means that portion of the cash bonus awarded to an
Eligible Employee under the Company’s Incentive Compensation Plan, or any other
cash award to an Eligible Employee, that the Plan Administrator determines, in
its discretion, is to be paid in accordance with the terms of this Plan. (b)
“Award Agreement” means the document established pursuant to Section 3.1(b). (c)
“Beneficiary” means the person or persons designated by the Participant in
writing, subject to such rules as the Plan Administrator may prescribe, to
receive benefits under the Plan in the event of the Participant’s death. In the
absence of an effective designation at the time of the Participant’s death, the
Participant’s Beneficiary shall be his or her surviving spouse or domestic
partner as determined by the Plan Administrator in its discretion in accordance
with its policies, or, if the Participant has no surviving spouse or domestic
partner, then the Participant’s estate. (d) “Code” means the Internal Revenue
Code of 1986, as amended, and its implementing regulations from time to time.
(e) “Company” means State Street Corporation, its subsidiaries and affiliates as
determined by the Plan Administrator in its sole discretion. (f) “Committee”
means the Executive Compensation Committee of the Board of Directors of State
Street Corporation. (g) “Disabled” means, for any Participant, that the
Participant, as determined in the sole discretion of the Plan Administrator: is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or



--------------------------------------------------------------------------------



 
[exhibit103006.jpg]
Information Classification: Limited Access -2- ActiveUS 111213666v.5
10759168_4.DOC is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 6 months under an accident and health
plan covering employees of the Employer. (h) “EIP” means the 2006 Equity
Incentive Plan, as may be amended and in effect from time to time, or successor
equity incentive plan of the Company (i) “Eligible Employee” means any employee
of an Employer. (j) “Employer” means any or all, as the context requires in
order to refer to the employing entity of a Participant, of State Street
Corporation and any other entity (or branch) that would be treated as a member
of the same controlled group of corporations, or as trades or business under
common control, with State Street Corporation, under Code sections 414(b) and
(c). (k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and its implementing regulations from time to time. (l) “Incentive
Compensation Plan” means the annual incentive compensation plan under which an
Eligible Employee receives a cash award, currently either the Incentive
Compensation Plan or the Senior Executive Annual Incentive Plan. (m)
“Participant” means an Eligible Employee who has an unpaid Award under the Plan.
(n) “Plan” means this Amended and Restated State Street Corporation Supplemental
Cash Incentive Plan, as from time to time amended and in effect. (o) “Plan
Administrator” means the Plan Administrator appointed pursuant to Section 4.1.
(p) “Release of Claims” means contractual documentation releasing the Company
and the Employer, to the maximum extent permitted by applicable law, from all
contractual and statutory claims a Participant has, or may have, in connection
with his or her employment, engagement or termination thereof. (q) “Retirement
Eligible” means an Eligible Employee is age 55 or older and has completed five
(5) or more years of service with the Company. For this purpose, years of
service shall be determined using Company records in a consistent manner by the
Plan Administrator in its sole discretion. (r) “Restrictive Covenant” means any
confidentiality, non-solicitation, non- competition, non-disparagement,
post-employment cooperation or notice provision that the Participant agrees to
or has agreed to with the Employer, including but not limited to the
restrictions contained in the Award Agreement, any employment agreement or offer
letter, equity award agreement, change in control employment agreement or
required as a condition to entitlement to payment under any executive
supplemental retirement plan.



--------------------------------------------------------------------------------



 
[exhibit103007.jpg]
Information Classification: Limited Access 3 (s) “Separation from Service” means
a separation from service, within the meaning of Treas. Regs. §1.409A-1(h), with
all Employers that would be treated as a single employer with State Street
Corporation under the first sentence of Treas. Regs. §1.409A-1(h)(3). (t)
“Vest,” “vesting,” and terms of similar import refer to the Participant’s right
to payment under an Award becoming non-forfeitable. (u) “Written” “in writing”
and similar terms. To the extent permitted by the Plan Administrator, the terms
“written,” “in writing,” and terms of similar import shall include
communications by electronic media. ARTICLE II Participation And Vesting 2.1
Eligibility to Participate. An Eligible Employee shall become a Participant when
issued an Award payable under the terms of this Plan. 2.2 Vesting Date. Each
Award shall vest as specified in the Award Agreement or accompanying statement
at the time of the issuance of the Award. 2.3 Termination of Participation.
Participation in the Plan shall end when all Awards issued to a Participant are
either distributed or forfeited consistent with the terms of this Plan. ARTICLE
III Awards and Distribution 3.1 Awards; Award Provisions. (a) Awards shall be
issued to Eligible Employees (other than executive officers of the Company) as
determined by the Committee or the Plan Administrator in its sole discretion.
Awards may be issued to Eligible Employees who are executive officers of the
Company by the Committee in its sole discretion. (b) The Plan Administrator will
determine the terms of all Awards, subject to the limitations set forth herein,
including without limitation the time or times at which an Award will vest.
Without limiting the foregoing, the Plan Administrator may at any time
accelerate the vesting of an Award, regardless of any adverse or potentially
adverse tax consequences resulting from such acceleration. The Plan
Administrator will document each Award with a written agreement that may set
forth specific terms applicable to the Award, including without limitation
forfeiture conditions in addition to those specified in Section 3.6, performance
criteria, notional tracking designations as described in Section 3.2 and such
other provisions, as may determined by the Plan Administrator in its sole
discretion.



--------------------------------------------------------------------------------



 
[exhibit103008.jpg]
Information Classification: Limited Access -4- ActiveUS 111213666v.5
10759168_4.DOC 3.2 Accounts; Notional Tracking Options. The Plan Administrator
shall establish for each Participant a bookkeeping account together with such
sub-accounts as the Plan Administrator may determine are needed or appropriate
to reflect interest provided for in the Participant’s Award and/or adjustments
for notional (hypothetical) investment experience as described in this Section
3.2. The Plan Administrator may in its discretion designate for purposes of the
Plan one or more funds (each, a “tracking fund”) and may allocate the amount of
each Award made under the Plan in whole or in part among such tracking funds.
The Plan Administrator may also provide a Participant with the discretion to
elect to allocate the amount of any Award made under the Plan in whole or in
part among such tracking funds. In the absence of an affirmative allocation by a
Participant, the Plan Administrator may designate a default tracking fund and
allocate the amount of any Award made under the Plan in whole or in part to such
tracking fund. Amounts allocated under the Plan to a tracking fund shall be
treated as though notionally invested in that tracking fund. The Plan
Administrator shall periodically adjust Participant accounts to reflect
increases or decreases attributable to these notional investments. The Plan
Administrator shall adjust accounts to reflect the notional reinvestment of an
amount equivalent to any cash dividends or other cash distributions from a
tracking fund. The Plan Administrator may at any time and from time to time
eliminate or add tracking funds or substitute a new fund for an existing
tracking fund, including with respect to balances already notionally invested
under the Plan. The Plan Administrator may, but need not, direct the purchase of
securities or other investments with characteristics similar to the tracking
funds, but any such securities or other investments shall remain part of the
Company’s general assets unless held in a trust described in Section 6.1 in a
manner not inconsistent with the requirements of Section 409A(b) of the Code. By
his or her acceptance of an Award under the Plan, a Participant agrees, on his
or her behalf and on behalf of his or her Beneficiaries, that none of the
Company, any Employer, the Committee, the Plan Administrator, or any of their
delegates, agents or representatives, shall be liable for any losses or damages
of any kind relating to the allocation of an Award to any tracking fund or funds
under the Plan. 3.3 Form of Payment. All payments under this Plan will be made
in cash out of the Company’s general corporate assets. 3.4 Timing of Payment.
The amount of any payment due under an Award shall be determined on the vesting
date of such payment and, subject to satisfaction of all conditions of this Plan
and the Award Agreement, shall be made to the Participant as soon as
administratively feasible following the vesting date, but in no event later than
30 days following the vesting date. 3.5 Treatment of Awards following Separation
of Service. Following Separation from Service: (a) A Participant shall continue
to vest in any outstanding Award, subject to Section 3.6, if such Participant:



--------------------------------------------------------------------------------



 
[exhibit103009.jpg]
Information Classification: Limited Access 5 is Retirement Eligible at the time
of the Separation from Service; or is involuntarily terminated for reasons other
than gross misconduct as determined by the Plan Administrator in its sole
discretion and the Participant executes a Release of Claims in a form
satisfactory to the Plan Administrator. (b) Upon the Participant’s death or
becoming Disabled, the Participant shall vest in accordance with Section 3.7.
(c) Except as provided otherwise in Section 3.7, vesting post-separation, where
applicable, shall continue in accordance with the vesting schedule specified at
the time of the issuance of the Award. 3.6 Forfeiture of Awards. A Participant
shall forfeit all Awards and all amounts due under any Awards if: (a) He or she
has a Separation from Service which meets the terms of Section 3.5 but fails to
comply with any Restrictive Covenant without the prior written consent of the
Plan Administrator; (b) He or she has a Separation from Service on a voluntary
basis (other than for Good Reason on or prior to the first anniversary of a
Change in Control, each as defined in the EIP) and is not Retirement Eligible;
or (c) He or she has a Separation from Service by the Employer and such
Separation from Service is classified as being for gross misconduct as
determined by the Employer in its sole discretion (even if the Participant is
Retirement Eligible at the time of such Separation from Service for gross
misconduct). 3.7 Special Rules. (a) Payments on account of Disability. If the
Participant is determined to be Disabled, the Award shall become vested in full
and the balance of a Participant’s Award, if any, shall be distributed in a
single lump sum cash payment to the Participant or the Participant’s Beneficiary
or Beneficiaries as soon as practical following the date on which the
Participant becomes Disabled but in no event later than 30 days following such
date. (b) Payment upon death. Following a Participant’s death, the Award shall
become vested in full and the balance of a Participant’s Award, if any, shall be
distributed in a single lump sum cash payment to the Participant’s Beneficiary
or Beneficiaries as soon as practical following the date of the Participant’s
death but in no event later than 30 days following such date. (c) Payment upon a
change in control of State Street Corporation. If, on or prior to the first
anniversary of the consummation of the Change in Control (as defined in the
EIP), the Participant’s employment with the Company is terminated for Good
Reason (as defined in the EIP) by the Participant or is terminated without Cause
(as defined in the EIP) by the Company, any Award awarded on or after February
20, 2014 shall become fully vested on the date of such termination and the
balance of the Award, if any, shall be distributed in a single lump sum payment
to the Participant as soon as practical following the date of such termination
but in



--------------------------------------------------------------------------------



 
[exhibit103010.jpg]
Information Classification: Limited Access -6- ActiveUS 111213666v.5
10759168_4.DOC no event later than 30 days following such date. For purposes of
this Section 3.7(c), termination of employment shall mean a “separation from
service” as determined in accordance with Treasury Regulation Section
1.409A-1(h). 3.8 Rehire. No Award that was forfeited shall be reinstated in the
event a Participant who has a Separation from Service is subsequently rehired.
3.9 Certain Tax Matters. All payments under the Plan shall be subject to
reduction for applicable tax and other legally or contractually required
withholdings. The distribution of any vested portion of an Award subject to
Section 409A of the Code will not be accelerated or deferred unless specifically
permitted or required under Section 409A of the Code. Solely to the extent that
a distribution in connection with an Award subject to Section 409A of the Code
would be paid pursuant to the terms of this Plan or any Award on account of the
Participant’s “Separation from Service” as defined under Section 409A of the
Code and the Participant is a “specified employee” as defined under Section
409A, any distribution that otherwise would be paid during the six-month period
following such separation from service shall be delayed until the date that is
six months and one day after such “Separation from Service.” Any remaining
distributions that otherwise would be paid after such six-month period shall be
paid at the time set forth in this Plan or any Award. It is intended that each
installment of the payments provided under the Plan is a separate “payment” for
purposes of Section 409A. In any event, State Street Corporation makes no
representations or warranty and will have no liability to any Participant or any
other person if any provisions of or payments under this Plan are determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions of that section. 3.10 Distribution of Taxable Amounts.
Notwithstanding the foregoing, if any portion of a Participant’s Award is
determined by the Plan Administrator to be includible, by reason of Section 409A
of the Code, in a Participant’s or Beneficiary’s income, such portion shall be
paid by the Employer (or by the Employers, on an allocated basis determined by
the Plan Administrator) to such Participant or Beneficiary. ARTICLE IV
Administration of Plan 4.1 Plan Administrator. Except with respect to any
authority the Committee retains for itself to act as Plan Administrator with
respect to some or all of the Participants and/or some or all of the provisions
of the Plan and except as the Committee may otherwise determine, the Plan
Administrator shall be either or both of (i) the Executive Vice President-Chief
Human Resources and Citizenship Officer as from time to time in office, and his
or her delegates, and (ii) the Senior Vice President-Head of Global Total
Rewards. The Plan Administrator shall have complete discretionary authority to
interpret the Plan and to decide all matters under the Plan, including decisions
regarding any claim for benefits



--------------------------------------------------------------------------------



 
[exhibit103011.jpg]
Information Classification: Limited Access 7 under the Plan. Such interpretation
and decision shall be final, conclusive and binding on all Participants and any
person claiming under or through any Participant, in the absence of clear and
convincing evidence that the Plan Administrator acted arbitrarily and
capriciously. However, no individual acting, directly or by delegation, as the
Plan Administrator may determine his or her own rights or entitlements under the
Plan. The Plan Administrator shall establish such rules and procedures, maintain
such records and prepare such reports as it considers necessary or appropriate
to carry out the purposes of the Plan. The Plan Administrator may delegate to
such employees or other persons as it determines such of its duties or
responsibilities as it deems appropriate. 4.2 Outside Services. The Plan
Administrator may engage counsel and such clerical, financial, investment,
accounting, and other specialized services as the Plan Administrator may deem
necessary or appropriate in the administration of the Plan. The Plan
Administrator shall be entitled to rely upon any opinions, reports, or other
advice furnished by counsel or other specialists engaged for that purpose and,
in so relying, shall be fully protected in any action, determination, or
omission made in good faith. 4.3 Indemnification. To the extent permitted by law
and not prohibited by its charter and by- laws, State Street Corporation will
indemnify and hold harmless every person serving (directly or by delegation) as
Plan Administrator and the estate of such an individual if he or she is deceased
from and against all claims, loss, damages, liability and reasonable costs and
expenses incurred in carrying out his or her responsibilities as Plan
Administrator, unless due to the gross negligence, bad faith or willful
misconduct of such individual; provided, that counsel fees and amounts paid in
settlement must be approved by State Street Corporation; and further provided,
that this Section 4.3 will not apply to any claims, loss, damages, liability or
costs and expenses which are covered by a liability insurance policy maintained
by State Street Corporation or by the individual. The provisions of the
preceding sentence shall not apply to any corporate trustee, insurance company,
investment manager or outside service provider (or to any employee of any of the
foregoing) unless the Company otherwise specifies in writing. ARTICLE V
Amendment, Modification and Termination 5.1 Amendment; Termination. By action of
the Committee or its delegate, the Company reserves the absolute right at any
time and from time to time to amend the Plan or any outstanding Award for any
purpose which may at the time be permitted by law, and may at any time terminate
the Plan; provided that any distributions upon a termination and liquidation of
the Plan shall be done in accordance with the requirements of Treas. Regs. §
1.409A-3(j)(4)(ix); provided, further, that except as otherwise expressly
provided in the Plan, the Committee may not, without the Participant’s consent,
alter the terms of an outstanding Award so as to affect materially and adversely
the Participant’s rights under the Award, unless the Committee expressly
reserved the right to do so at the time of the Award. In addition, subject to
the other provisions of this Section 5.1, the Plan Administrator shall have the
authority at any time and from time to time to make amendments to the Plan or
outstanding Awards (in general or with respect to one or more



--------------------------------------------------------------------------------



 
[exhibit103012.jpg]
Information Classification: Limited Access -8- ActiveUS 111213666v.5
10759168_4.DOC individual Participants or Beneficiaries) that do not materially
increase the financial obligations of the Company. ARTICLE VI Miscellaneous
Provisions 6.1 Source of Payments. All payments hereunder to Participants and
their Beneficiaries shall be paid from the general assets of the Company,
including for this purpose, if the Company in its sole discretion so determines,
assets of one or more trusts established to assist in the payment of benefits
hereunder. Any trust established pursuant to the preceding sentence shall
provide that trust assets remain subject to the Company’s general creditors in
the event of insolvency or bankruptcy and shall otherwise contain such terms as
are necessary to ensure that they do not constitute a “funding” of the Plan for
purposes of the Code. 6.2 No Warranties; No Liability. Neither the Plan
Administrator nor any Employer warrants or represents in any way that the value
of a Participant’s Award will increase or not decrease. No individual acting as
a director, officer, employee or agent of the Company will be liable to a
Participant, Beneficiary or any other person for any action, including any Award
forfeiture or discretionary action taken pursuant to this Plan, an Award
Agreement or any related implementing policy or procedure of the Company. 6.3
Inalienability of Benefits. Except as required by law, no benefit under, or
interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void. 6.4 Reclassification of Employment Status.
Notwithstanding anything herein to the contrary, an individual who is not
characterized or treated as a common law employee by an Employer shall not be
eligible to participate in the Plan notwithstanding any determination of
employee status by the Internal Revenue Service, a court of competent
jurisdiction or otherwise. 6.5 Application of Local Law. Participation in the
Plan and the issuance and payment of any Award under the Plan shall be subject
to any special terms and conditions for the Participant’s country of residence
(and country of employment, if different), as may be set forth in an addendum to
an Award Agreement or otherwise in writing. The Plan Administrator reserves the
right to impose other requirements on participation in the Plan, to the extent
the Plan Administrator, in its sole discretion, determines that such other
requirements are necessary or advisable in order to comply with local law. To
the extent a court or tribunal of competent jurisdiction determines that any
provision of the Plan is invalid or unenforceable, in whole or in part, the Plan
Administrator, in its sole discretion, shall have the power and authority to
revise or strike such provision to the extent necessary to make it and the other
provisions of the Plan valid and enforceable to the full extent permitted under
local law. In the case of a Participant who is a local



--------------------------------------------------------------------------------



 
[exhibit103013.jpg]
Information Classification: Limited Access 9 national of and employed in a
country that is a member of the European Union, the grant of the Award and the
terms and conditions governing the Award are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of the
Award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make the provision and the Award valid and enforceable to the full extent
permitted under local law. 6.6 Expenses. The Employer shall pay all costs and
expenses incurred in operating and administering the Plan. 6.7 No Right of
Employment. Nothing contained herein, or any action taken under the provisions
hereof, shall be construed as giving any Participant the right to be retained in
the employ of an Employer. 6.8 Headings. The headings of the sections in the
Plan are placed herein for convenience of reference, and, in the case of any
conflict, the text of the Plan, rather than such heading, shall control. 6.9
Construction. The Plan shall be construed, regulated, and administered in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal laws. IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officer on the 20th day of February, 2014. STATE
STREET CORPORATION By:_/s/ Alison Quirk___________ Executive Vice President –
Chief Human Resources and Citizenship Officer



--------------------------------------------------------------------------------



 
[exhibit103014.jpg]
Information Classification: Limited Access FIRST AMENDMENT TO THE STATE STREET
CORPORATION SUPPLEMENTAL CASH INCENTIVE PLAN (Effective January 1, 2014)
Pursuant to Section 5.1 of the State Street Corporation Supplemental Cash
Incentive Plan (the “Plan”), State Street Corporation, acting through the
undersigned, its authorized delegate, hereby amends the Plan as follows,
effective January 1, 2018: Subparagraph (r) “Restrictive Covenant” of Section
1.3 Definitions is replaced in its entirety with the following: “Restrictive
Covenant” means any confidentiality, assignment and disclosure, non-
solicitation, non-competition, non-disparagement, post-employment cooperation or
notice provision that the Participant agrees to or has agreed to with the
Employer, including but not limited to the restrictions contained in the Award
Agreement, any employment agreement or offer letter, equity award agreement,
change in control employment agreement or required as a condition to entitlement
to payment under any executive supplemental retirement plan. Section 6.3 of the
Plan, Inalienability of Benefits, is replaced in its entirety with the
following: “Transferability of Awards. No benefit under, or interest in, the
Plan shall be sold, assigned, transferred, pledged or otherwise encumbered by a
Participant, either voluntarily or by operation of law, except by will or the
laws of descent and distribution or pursuant to a court issued domestic
relations order; provided, however, that, except with respect to a benefit or
interest subject to Section 409A, the Committee may permit or provide in an
Award for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 6.3 shall be deemed to restrict a transfer to the Company.” IN WITNESS
WHEREOF, the Company has caused this instrument to be executed by its duly
authorized officer this ___ day of _______________, 2018. STATE STREET
CORPORATION By: _________________________________ Title:
________________________________



--------------------------------------------------------------------------------



 
[exhibit103015.jpg]
Information Classification: Company Internal STATE STREET CORPORATION
SUPPLEMENTAL CASH INCENTIVE PLAN ____ Deferred Value Award Agreement Subject to
your acceptance of the terms set forth in this agreement (“Agreement”), your
Employer has awarded you, under the State Street Corporation Supplemental Cash
Plan (“Plan”), and pursuant to this Agreement and the terms set forth herein, a
contingent right to receive cash payments (“Award”) as set forth in the
statement pertaining to this Award (“Statement”) on the website (“Website”)
maintained by Fidelity or another party designated by the Company (“Award
Administrator”). The Plan has been established for the purpose of rewarding,
retaining and motivating employees for services and performance during the
period from the grant of the Award to the date of the vesting of the Award. In
addition to this Award, you may have received a cash bonus under State Street
Corporation’s (“Company”) annual incentive plan applicable to you for the ____
performance year that was paid or is payable in immediate cash in the first
quarter of ____ (“Immediate Cash Payment”). As set forth below, certain terms
and conditions of this Agreement apply to both this Award and your Immediate
Cash Payment, if any. The terms of your Award are as follows: 1. Grant of Award.
To be entitled to any payment under this Award, you must accept your Award and
in so doing agree to comply with the terms and conditions of this Agreement and
the applicable provisions of the Countries Addendum outlined in Appendix A
(which is incorporated into, and forms a material and integral part of, this
Agreement). Failure to accept this Award within thirty (30) days following the
posting of this Agreement on the Website will result in forfeiture of this
Award. Copies of the Plan are located on the Website for your reference. Your
acceptance of this Award constitutes your acknowledgement that you have read and
understood this Agreement, the Plan, and any associated materials. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control. As used herein, “State Street” means State Street Corporation and
each Subsidiary. “Subsidiary” means State Street Corporation’s consolidated
subsidiaries. By accepting this Award, you acknowledge and agree that the Award
has been granted by the Company, and that any claim you may undertake to raise
in the future with respect to this Award may only be raised against the Company
in a court of competent jurisdiction in the Commonwealth of Massachusetts,
regardless of whether you are or were employed by the Company or a Subsidiary.
This Award and Immediate Cash Payment are subject to any forfeiture,
compensation recovery or similar requirements set forth in this Agreement, as
well as any other forfeiture, compensation recovery or similar requirements
under applicable law and related implementing regulations and guidance, and to
other forfeiture, compensation recovery or similar requirements under plans,
policies and practices of the Company or its relevant Subsidiaries in effect
from time to time, including those set forth in your offer letter. In the event
pursuant to this Agreement or pursuant to any applicable law or related
implementing



--------------------------------------------------------------------------------



 
[exhibit103016.jpg]
Information Classification: Company Internal regulations or guidance, or
pursuant to any Company or its relevant Subsidiaries plan, policies or
practices, the Committee or State Street is required or permitted to reduce or
cancel any amount remaining to be paid, or to recover any amount previously
paid, with respect to this Award or the Immediate Cash Payment, or to otherwise
impose or apply restrictions on this Award, it shall, in its sole discretion, be
authorized to do so. By accepting this Award, you consent to making payment to
your Employer in the event of a compensation recovery determination by the
Committee or State Street. 2. General Circumstances of Forfeiture. Any amount
remaining to be paid in respect of this Award will be forfeited, if: a. You fail
to comply with the non-competition provisions set forth in this Agreement or any
other Restrictive Covenant you agree to or have agreed to with the Company or a
Subsidiary; b. You terminate employment with the Company and its Subsidiaries on
a voluntary basis and are not [Retirement Eligible or] Disabled [(for avoidance
of doubt, the Plan’s “Retirement Eligible” exception to forfeiture upon
termination of employment does not apply to this Award)]; or c. Your employment
with the Company and its Subsidiaries is terminated for gross misconduct as
determined by the Company or the relevant Subsidiary, in its sole discretion, or
the Company or the relevant Subsidiary, in its sole discretion, determines that
circumstances prior to the date on which you ceased to be employed by with the
Company and its subsidiaries for any reason constituted grounds for termination
for gross misconduct. d. This Section 2 applies in addition to, and not to the
exclusion of, any other holding, forfeiture and/or clawback provisions contained
in this Agreement. 3. Material Risk Taker Malus-Based Forfeiture. In the event
you hold a title of Senior Vice President or higher during the calendar year in
which this Award is made, or you hold the status of “material risk taker” at the
time this Award is made based upon a prior notification to you by the Company or
any Subsidiary, you acknowledge and agree that this Award is subject to the
provisions of this Section 3. In respect of any amount remaining to be paid in
respect of this Award may, in the sole discretion of the Committee, be reduced
or cancelled, in the event that it is determined by the Committee, in its sole
discretion, that your actions, whether discovered during or after your
employment with the Employer, exposed The Business to any inappropriate risk or
risks (including where you failed to timely identify, analyze, assess or raise
concerns about such risk or risks, including in a supervisory capacity, where it
was reasonable to expect you to do so), and such exposure has resulted or could
reasonably be expected to result in a material loss or losses that are or would
be substantial in relation to the revenues, capital and overall risk tolerance
of The Business. “The Business” shall mean State Street, or, to the extent you
devote substantially all of your business time to a particular business unit
(e.g., Global Services Americas, Global Services International, State Street
Global Exchange or State



--------------------------------------------------------------------------------



 
[exhibit103017.jpg]
Information Classification: Company Internal Street Sector Solutions) or
business division (e.g., Alternative Investment Solutions, Securities Lending,
etc.), “Business” shall refer to such business unit or business line. This
provision applies in addition to, and not to the exclusion of, any other
holding, forfeiture and/or clawback provisions contained in this Agreement. 4.
Identified Staff Malus-Based Forfeiture and Clawback. a. In the event the
Company or any Subsidiary notifies you at any time before or after this Award is
made that you have been designated Identified Staff for purposes of the PRA
Remuneration Code, you acknowledge and agree that both this Award and the
Immediate Cash Payment are subject to the provisions of this Section 4 for a
period of seven (7) years from the date this Award is granted. The seven
(7)-year period may be extended to ten (10) years in certain circumstances where
(i) the Company has commenced an investigation into facts or events which it
considers could potentially lead to the application of a clawback under this
Section 4 were it not for the expiration of the seven (7)-year period; or (ii)
the Company has been notified by a regulatory authority that an investigation
has commenced into facts or events which the Company considers could potentially
lead to the application of clawback by the Company under this Section 4 were it
not for the expiration of the seven (7)-year period. b. If the Company
determines that a PRA Forfeiture Event has occurred it may elect to reduce or
cancel all or part of any amount remaining to be paid in respect of this Award
(“PRA Malus-Based Forfeiture”). c. If the Company determines that a PRA Clawback
Event has occurred it may require the repayment by you (or otherwise seek to
recover from you) of all or part of the cash delivered to you in respect of this
Award or the Immediate Cash Payment (“PRA Clawback”). d. The Company may produce
guidelines from time to time in respect of its operation of the provisions of
this Section 4. The Company intends to apply such guidelines in deciding whether
and when to effect any reduction, cancellation or recovery of compensation but,
in the event of any inconsistency between the provisions of this Section 4 and
any such guidelines, this Section 4 shall prevail. Such guidelines do not form
part of any employee’s contract of employment, and the Company may amend such
guidelines and their application at any time. e. By accepting this Award on the
Website, you expressly and explicitly: i. consent to making the required payment
to the Company (or to your Employer on behalf of the Company) in the event of a
PRA Clawback and ii. authorize the Company to issue related instructions, on
your behalf, to the Award Administrator and any brokerage firm and/or third
party administrator engaged by the Company to administer the Award to re-convey,
transfer or otherwise return to the Company any amount paid under the Award.



--------------------------------------------------------------------------------



 
[exhibit103018.jpg]
Information Classification: Company Internal f. For the purposes of this Section
4: i. A “PRA Forfeiture Event” means a determination by the Company, in its sole
discretion, that (A) there is reasonable evidence of employee misbehavior or
material error; or (B) the Company, one of its Subsidiaries or a relevant
business unit has suffered a material downturn in its financial performance; or
(C) the Company, one of its Subsidiaries or a relevant business unit has
suffered a material failure of risk management; ii. A “PRA Clawback Event” means
a determination by the Company, in its sole discretion, that either (A) there is
reasonable evidence of employee misbehavior or material error or (B) the
Company, one of its Subsidiaries or a relevant business unit has suffered a
material failure of risk management. g. This Section 4 applies in addition to,
and not to the exclusion of, any other holding, forfeiture and/or clawback
provisions contained in this Agreement. 5. Management Committee/Executive Vice
President Forfeiture and Clawback. a. If, at the time the Award is made, you are
a member of the State Street Corporation Management Committee or any successor
committee or body (“Management Committee” or “MC”) or hold the title Executive
Vice President (“EVP”), any amount remaining to be paid in respect of this Award
may, in the sole discretion of the Committee, be reduced or cancelled, in whole
or in part, in the event that it is determined by the Committee, in its sole
discretion, that: i. you engaged in fraud, gross negligence or any misconduct,
including in a supervisory capacity, that was materially detrimental to the
interests or business reputation of State Street or any of its businesses; or
ii. you engaged in conduct that constituted a violation of State Street policies
and procedures or State Street Standard of Conduct in a manner which either
caused or could have caused reputational harm that is material to State Street
or placed or could have placed State Street at material legal or financial risk;
or iii. as a result of a material financial restatement by State Street
contained in a filing with the U.S. Securities and Exchange Commission (“SEC”),
or miscalculation or inaccuracy in the determination of performance metrics,
financial results or other criteria used in determining the amount of this
Award, you would have received a smaller or no Award hereunder. b. If, at the
time the Award is made, you are a member of the Management Committee or hold the
title EVP, this Award and the Immediate Cash Payment also are subject to
compensation recovery as provided herein. Upon the



--------------------------------------------------------------------------------



 
[exhibit103019.jpg]
Information Classification: Company Internal occurrence of an MC/EVP Clawback
Event within three (3) years (within one (1) year for an EVP) after the date of
grant of this Award, the Committee may, in its sole discretion, determine to
recover the MC/EVP Clawback Amount, in whole or in part. Following such a
determination, you agree to immediately repay such compensation in cash no later
than sixty (60) days following such determination. To the extent not prohibited
by applicable law and subject to compliance with Section 409A of the Code, if
you fail to comply with any requirement to repay compensation under this Section
5, the Committee may determine, in its sole discretion, in addition to any other
remedies available to the Company, that you will satisfy your repayment
obligation through an offset to any future payments owed by the Company or any
of its Subsidiaries to you. c. For purposes of this Section 5: i. “MC/EVP
Clawback Event” means a determination by the Committee, in its sole discretion,
(A) with respect to any event or series of related events that you engaged in
fraud or willful misconduct, including in a supervisory capacity, that resulted
in financial or reputational harm that is material to State Street and resulted
in the termination of your employment by the Company and its Subsidiaries (or,
following a cessation of your employment for any other reason, such
circumstances constituting grounds for termination are determined appliacable)
or (B) a material financial restatement or miscalculation or inaccuracy in
financial results, performance metrics, or other criteria used in determining
this Award by State Street occurred. For the avoidance of doubt and as
applicable, an MC/EVP Clawback Event includes any determination by the Committee
that is based on circumstances prior to the date on which you cease to be
employed by the Company and its Subsidiaries for any reason, even if the
determination by the Committee occurs after such cessation of employment. ii.
“MC/EVP Clawback Amount” means (A) with respect to an MC/EVP Clawback Event
described in Section 5(c)(i)(A), the amount of the Immediate Cash Payment plus
the amount of the cash payments, if any, that were delivered to you under this
Award by the Company during the period of three (3) years (one (1) year for an
EVP) immediately prior to such MC/EVP Clawback Event or (B) with respect to an
MC/EVP Clawback Event described in Section 5(c)(i)(B), the amount of the
Immediate Cash Payment plus the amount of the cash payments, if any, that were
delivered to you under this Award by the Company (x) during the period of three
(3) years (one (1) year for an EVP) immediately prior to an associated date
designated by the Committee and (y) that represents an amount that, in the sole
discretion of the Committee, exceeds the amount you would have been awarded as
the Immediate Cash Payment and under this Award had the financial statements or
other applicable records of State Street been accurate (reduced, in the case of
both of the immediately preceding clauses (A) and (B), taking into account any
portion of the Immediate Cash Payment and this Award that was previously
recovered by the Company under this Section 5(b) to avoid a greater than 100%
recovery).



--------------------------------------------------------------------------------



 
[exhibit103020.jpg]
Information Classification: Company Internal d. In connection with any MC/EVP
Clawback Event, you hereby expressly and explicitly authorize the Company to
issue instructions, on your behalf, to the Award Administrator and any brokerage
firm and/or third party administrator engaged by the Company to administer the
Award, to re-convey, transfer or otherwise return such Award proceeds and/or
other amounts to the Company. e. This Section 5 applies in addition to, and not
to the exclusion of, any other holding, forfeiture and/or clawback provisions
contained in this Agreement. 6. Payment and Tax Withholding. Payment will be
made as soon as feasible on or after the vesting date, and in any event within
thirty (30) days following the vesting date. Federal, state and local taxes will
be withheld as required by law and the net remaining value will be delivered as
USD cash into the default cash fund in your individual Award Administrator
account. The default cash fund in your individual Award Administrator account
pays interest at prevailing rates and can be sold at any time. 7. Employee
Rights. Nothing in this Award shall be construed to guarantee you any right of
employment with the Company, your Employer or any Subsidiary or to limit the
discretion of any of them to terminate your employment at any time, with or
without cause to the maximum extent permitted under local law. In consideration
of the grant of the Award, you acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment (for any reason whatsoever and whether or not in breach of contract
or local labor laws), insofar as such entitlement arises or may arise from your
ceasing to have rights under or to be entitled to the Award as a result of such
termination, or from the loss or diminution in value of the Award. By accepting
this Award, you shall be deemed irrevocably to have waived any such claim or
entitlement against the Company, your Employer and all Subsidiaries that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim. In the event your employment ends and you are subsequently rehired by the
Company or any Subsidiary, no Award previously forfeited or recovered will be
reinstated. 8. Non-Transferability, Etc. This Award shall not be transferable
other than (1) by will or the laws of descent and distribution or (2) pursuant
to the terms of a court-approved domestic relations order, official marital
settlement agreement or other divorce or settlement instrument satisfactory to
State Street, in its sole discretion. In the case of transfer pursuant to (2)
above, this Award shall remain subject to all the terms and conditions contained
in the Plan and this Agreement, including vesting, forfeiture and clawback terms
and conditions. Any attempt by you (or in the case of your death, by your
Designated Beneficiary) to assign or transfer this Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null, void and
without effect and shall render this Award itself null and void.



--------------------------------------------------------------------------------



 
[exhibit103021.jpg]
Information Classification: Company Internal 9. Compliance with Section 409A of
the Code. a. The provisions of this Award are intended to be exempt from, or
compliant with, Section 409A of the Code, and shall be construed and interpreted
consistently therewith. Notwithstanding the foregoing, neither the Company nor
any Subsidiary shall have any liability to you or to any other person if this
Award is not so exempt or compliant. b. If and to the extent i. any portion of
any payment, compensation or other benefit provided to you pursuant to the Plan
in connection with your employment termination constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, and ii.
you are a specified employee as defined in Section 409A(a)(2)(B)(i) of the Code,
in each case as determined by the Company in accordance with its procedures, by
which determinations you (through accepting this Award) agree that you are
bound, such portion of the payment, compensation or other benefit shall not be
paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A of the Code) (the
“New Payment Date”), except as Section 409A of the Code may then permit. The
aggregate of any payments that otherwise would have been paid to you during the
period between the date of separation from service and the New Payment Date
shall be paid to you in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original deferral schedule. 10. Miscellaneous. a.
Awards Discretionary. By accepting this Award, you acknowledge and agree that
the Plan is discretionary in nature and limited in duration, and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of this Award is a one-time benefit and does not create any
contractual or other right to receive an award, compensation or benefits in lieu
of an award in the future. Future awards, if any, will be at the sole discretion
of the Company, including, but not limited to, the form and timing of an award,
the amount of cash subject to an award, and forfeiture, clawback and vesting
provisions. b. Company and Committee Discretion. Sections 2 through 5 of this
Agreement are intended to comply with and meet the requirements of applicable
law and related implementing regulations regarding incentive compensation and
will be interpreted and administered accordingly as well as in accordance with
any implementing policies and practices of the Company or its relevant
Subsidiaries in effect from time to time. In making determinations under such
Sections, the Company, the relevant Subsidiary or the Committee, as applicable,
may take into account, in its sole discretion, all factors that it deems
appropriate or relevant. Furthermore, the Company, the relevant Subsidiary or
the Committee may, as



--------------------------------------------------------------------------------



 
[exhibit103022.jpg]
Information Classification: Company Internal applicable, take any and all
actions it deems necessary or appropriate in its sole discretion, as permitted
by applicable law, to implement the intent of Sections 2 through 5, including
suspension of vesting and payment pending an investigation or the determination
by the Company, the relevant Subsidiary or the Committee, as applicable. Each
such Section is without prejudice to the provisions of the other Sections, and
the Company, the relevant Subsidiary or the Committee, as applicable, may elect
or be required to apply any or all of the provisions of Sections 2 through 5 to
this Award and, where applicable, to the Immediate Cash Payment. Sections 2
through 5 of this Agreement shall cease to apply upon your death at any time
provided, however, if a PRA Clawback Event or an MC/EVP Clawback Event has
occurred pursuant to Section 4 or 5, respectively, prior to your death, any
amount that the Committee has made a determination to recover under either such
Section shall continue to be payable to the Company. c. Voluntary Participation.
Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of compensation, is outside the scope of your employment
contract, if any, and is not part of your normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments. d. Electronic Delivery. The Company or any of its Subsidiaries
may, in its sole discretion, decide to deliver any documents related to the
Award by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system, including the Website, established and maintained by the
Company, any of its Subsidiaries, the Award Administrator or another party
designated by the Company. e. Electronic Acceptance. By accepting this Award
electronically, i. you acknowledge and agree that you are bound by the terms of
this Agreement and the Plan and that you and this Award are subject to all of
the rights, power and discretion of the Company, its Subsidiaries and the
Committee set forth in this Agreement and the Plan; and ii. this Award is deemed
accepted by the Company and the Company shall be deemed to be bound by the terms
of this Agreement. f. Language. You acknowledge and agree that it is your
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to this Award,
be drawn up in English. If you have received this Agreement, the Plan or any
other documents related to this Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will prevail to the extent permitted under
local law. France: Une version française de cet Accord peut être consultée sur
l’intranet. Poland: Kopię tej Umowy w języku polskim może Pan/Pani otrzymać
wchodząc na Stronę.



--------------------------------------------------------------------------------



 
[exhibit103023.jpg]
Information Classification: Company Internal g. Additional Requirements. The
Company reserves the right to impose other requirements on this Award, and your
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of this Award and the Plan. Such requirements may include
(but are not limited to) requiring you to sign any agreements or undertakings
that may be necessary to accomplish the foregoing. h. Public Offering. The grant
of this Award is not intended to be a public offering of securities in your
country of residence (and country of employment, if different). The Company has
not submitted any registration statement, prospectus or other filings with the
local securities authorities (unless otherwise required under local law), and
the grant of this Award is not subject to the supervision of the local
securities authorities. i. Limitation of Liability. No individual acting as a
director, officer, employee or agent of the Company or any of its Subsidiaries
will be liable to you or any other person for any action, including any Award
forfeiture, Award recovery or other discretionary action taken pursuant to this
Agreement or any related implementing policy or procedure of the Company. j.
Exchange Rates. Neither the Company, your Employer or any Subsidiary shall be
liable for any foreign exchange rate fluctuation, where applicable, between your
local currency and the United States dollar that may affect the value of an
Award or of any amounts due to you under this Agreement. k. Notional
Investments. 100% of the Award will be allocated to and will be treated as
though notionally invested in the State Street Institutional U.S. Government
Money Market Fund. The earnings credited will vary based on the actual
performance of the money market; however, there is no ownership interest in the
Money Market Fund or any other actual investment. Earnings, if any, will
generally result in the credit of additional notional units as the Money Market
Fund is managed to a $1.00 USD unit share price. Past performance is no
guarantee of future performance and the fund unit value can decline below $1.00
USD. The administration of earnings shall be subject to procedures approved by
the Plan Administrator. The Plan Administer may at any time substitute a new
fund or other notional tracking option for the Money Market Fund, including with
respect to balances already notionally invested under the Plan. You acknowledge
and agree, on your behalf and on behalf of your Beneficiaries, that none of the
Company or its agents or representatives shall be liable for any losses or
damages of any kind, including notional investment losses, relating to the
allocation of the Award to the Money Market Fund or any other notional
investment under the Plan. l. Applicable Law. This Agreement shall be subject to
and governed by the laws of the Commonwealth of Massachusetts, United States of
America without regard to that Commonwealth’s conflicts of law principles.



--------------------------------------------------------------------------------



 
[exhibit103024.jpg]
Information Classification: Company Internal 11. Application of Local Law and
Countries Addendum. a. Notwithstanding Section 10(l), this Award shall be
subject to all applicable laws, rules and regulations of your country of
residence (and country of employment, if different) and any special terms and
conditions for your country of residence (and country of employment, if
different), including as set forth in the addendum that immediately follows this
Agreement (“Countries Addendum”), but limited to the extent required by local
law. The Company reserves the right, in its sole discretion, to add to or amend
the terms and conditions set out in the Countries Addendum as necessary or
advisable in order to comply with applicable laws, rules and regulations or to
facilitate the operation and administration of this Award and the Plan,
including (but not limited to) circumstances where you transfer residence and/or
employment to another country. b. As a condition to this Award, you agree to
repatriate all payments attributable to the Award in accordance with local
foreign exchange rules and regulations in your country of residence (and country
of employment, if different). In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in your country of residence (and
country of employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal, tax and other
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different). 12. Consent to Collection, Processing
and Transfer of Personal Data. a. Pursuant to applicable personal data
protection laws, the Company and your Employer hereby notify you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the grant of this Award and your
participation in the Plan. The collection, use, processing and transfer of your
personal data is necessary for the Company’s administration of the Plan and your
participation in the Plan, and your denial and/or objection to the collection,
use, processing and transfer of personal data may affect your participation in
the Plan. As such, you voluntarily acknowledge and consent (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described in this Section 12. b. The Company and your Employer hold certain
personal information about you, including your name, home address and telephone
number, date of birth, social security number or other employee identification
number, email address, salary, nationality, job title and details of all Awards
under the Plan or any other entitlement to incentive compensation under another
plan of the Company, including shares of common stock, awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and



--------------------------------------------------------------------------------



 
[exhibit103025.jpg]
Information Classification: Company Internal administering the Plan (“Data”).
The Data may be provided by you or collected, where lawful, from third parties,
and the Company will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the Plan. The Data processing
will take place through electronic and non-electronic means according to logics
and procedures strictly correlated to the purposes for which Data are collected
and with confidentiality and security provisions as set forth by applicable laws
and regulations in your country of residence (and country of employment, if
different). Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan. c. The Company and your Employer will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
and your Employer may each further transfer Data to any third parties assisting
the Company in the implementation, administration and management of the Plan.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. You hereby authorize (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan. d. Upon request of the Company or your Employer, you agree to provide an
executed data privacy consent form to the Company and/or the Employer (or any
other agreements or consents that may be required by the Company and/or the
Employer) that the Company and/or the Employer may deem necessary to obtain from
you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country of employment (and country
of residence, if different), either now or in the future. You understand and
agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer. e. You may, at any time, exercise your rights provided under
applicable personal data protection laws, which may include the right to i.
obtain confirmation as to the existence of the Data, ii. verify the content,
origin and accuracy of the Data, iii. request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and oppose, for legal reasons, the collection, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and your participation in the Plan. You may seek to
exercise these rights by contacting your local Human Resources Department.



--------------------------------------------------------------------------------



 
[exhibit103026.jpg]
Information Classification: Company Internal **********************************
COUNTRIES ADDENDUM TO ____ DEFERRED VALUE AWARD AGREEMENT STATE STREET
CORPORATION SUPPLEMENTAL CASH INCENTIVE PLAN A. United States B. Australia C.
Canada D. France E. Hong Kong F. Ireland G. Luxembourg H. Netherlands I. South
Korea J. United Kingdom A. UNITED STATES
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below without regard to whether or not any amount has
been forfeited, paid, delivered or repaid, under this Award at any time,
including the time you separate from service with the Company and its
Subsidiaries. Failure to comply with the terms and conditions of this Countries
Addendum A may result in the sole determination of the Company in the forfeiture
of any or all of the amounts remaining to be paid under this Award. In addition,
your eligibility to participate in the Plan in the future, including any
potential future grants of awards under the Plan (or any successor incentive
plan of the Company), is subject to and conditioned on your compliance with the
terms and conditions of this Countries Addendum A. All terms used herein shall
have the meaning given to them in the Plan or this Award, except as otherwise
expressly provided herein. 1. Confidentiality. (a) You acknowledge that you have
access to Confidential Information which is not generally known or made
available to the general public and that such Confidential Information is the
property of the Company, its Subsidiaries or its or their licensors, suppliers
or customers. Subject to Paragraph 16, below, you agree specifically as follows,
in each case whether during your Employment or following the termination
thereof: (i) You will always preserve as confidential all Confidential
Information, and will never use it for your own benefit or for the benefit of
others; this includes that you will not use the knowledge of activities or
positions in clients’ securities portfolio accounts or cash accounts for your
own personal gain or for the gain of others.



--------------------------------------------------------------------------------



 
[exhibit103027.jpg]
Information Classification: Company Internal (ii) You will not disclose,
divulge, or communicate Confidential Information to any unauthorized person,
business or corporation during or after the termination of your Employment with
the Company and its Subsidiaries. You will use your best efforts and exercise
due diligence to protect, to not disclose and to keep as confidential all
Confidential Information. (iii) You will not initiate or facilitate any
unauthorized attempts to intercept data in transmission or attempt entry into
data systems or files. You will not intentionally affect the integrity of any
data or systems of the Company or any of its Subsidiaries through the
introduction of unauthorized code or data, or through unauthorized deletion or
addition. You will abide by all applicable Corporate Information Security
procedures. (iv) Upon the earlier of request or termination of Employment, you
agree to return to the Company or the relevant Subsidiaries, or if so directed
by the Company or the relevant Subsidiaries, destroy any and all copies of
materials in your possession containing Confidential Information. (b) The terms
of this Countries Addendum A do not apply to any information which is previously
known to you without an obligation of confidence or without breach of this
Countries Addendum A, is publicly disclosed (other than by a violation by you of
the terms of this Countries Addendum A) either prior to or subsequent to your
receipt of such information, or is rightfully received by you from a third party
without obligation of confidence and other than in relation to your Employment
with the Company or any of its Subsidiaries. State Street recognizes that
certain disclosures of confidential information to appropriate government
authorities or other designated persons are protected by “whistleblower” and
other laws. Nothing in this Countries Addendum A is intended to or should be
understood or construed to prohibit or otherwise discourage such disclosures.
State Street will not tolerate any discipline or other retaliation against
employees who properly make such legally-protected disclosures. 2. Assignment
and Disclosure. (a) You acknowledge that, by reason of being employed by your
Employer, to the extent permitted by law, all works, deliverables, products,
methodologies and other work product conceived, created and/or reduced to
practice by you, individually or jointly with others, during the period of your
Employment by your Employer and relating to the Company or any of its
Subsidiaries or demonstrably anticipated business, products, activities,
research or development of the Company or any of its Subsidiaries or resulting
from any work performed by you for the Company or any of its Subsidiaries,
including, without limitation, any track record with which you may be associated
as an investment manager or fund manager (collectively, “Work Product”), that
consists of copyrightable subject matter is "work made for hire" as defined in
the Copyright Act of 1976 (17 U.S.C. § 101), and such copyrights are therefore
owned, upon creation, exclusively by State Street. To the extent the foregoing
does not apply and to the extent permitted by law, you hereby assign and agree
to assign, for no additional consideration, all of your rights, title and
interest in any Work Product and any intellectual property rights therein to
State Street. You hereby waive in favor of State Street any and all artist’s or
moral rights (including without limitation, all rights of integrity and
attribution) you may have pursuant to any state, federal or foreign laws, rules
or regulations in respect of any Work Product and all similar rights thereto.
You will not pursue any ownership or other interest in such Work Product,
including, without limitation, any intellectual property rights. (b) You will
disclose promptly and in writing to the Company or your Employer all Work
Product, whether or not patentable or copyrightable. You agree to reasonably
cooperate



--------------------------------------------------------------------------------



 
[exhibit103028.jpg]
Information Classification: Company Internal with State Street (i) to transfer
to State Street the Work Product and any intellectual property rights therein,
(ii) to obtain or perfect such rights, (iii) to execute all papers, at State
Street’s expense, that State Street shall deem necessary to apply for and obtain
domestic and foreign patents, copyright and other registrations, and (iv) to
protect and enforce State Street’s interest in them. (c) These obligations shall
continue beyond the period of your Employment with respect to inventions or
creations conceived or made by you during the period of your Employment. 3.
Non-Solicitation. (a) This Paragraph 3 shall apply to you at any time that you
hold the title of Vice President or higher. (b) You agree that, during your
Employment and for a period of six (6) months from the date your Employment
terminates for any reason you will not, without the prior written consent of the
Company or your Employer: (i) solicit, directly or indirectly (other than
through a general solicitation of employment not specifically directed to
employees of the Company or any of its Subsidiaries), the employment of, hire or
employ, recruit, or in any way assist another in soliciting or recruiting the
employment of, or otherwise induce the termination of the employment of, any
person who then or within the preceding twelve (12) months was an officer of the
Company or any of its Subsidiaries (excluding any such officer whose employment
was involuntarily terminated); or (ii) engage in the Solicitation of Business
from any Client on behalf of any person or entity other than the Company or any
of its Subsidiaries. (c) Paragraph 3(b)(i) above shall be deemed to exclude the
words “hire or employ” if your work location is in California or New York, and
shall be construed and administered accordingly. (i) For purposes of this
Paragraph 3, “officer” shall include any person holding a position title of
Assistant Vice President or SSGA Principal 4 or higher. Notwithstanding the
foregoing, this Paragraph 3 shall be inapplicable following a Change in Control.
4. Notice Period Upon Resignation. (a) This Paragraph 4 shall apply to you at
any time that you hold the title of Managing Director or higher (or, any time
that you hold the title of Vice President or higher in State Street Global
Markets (“SSGM”)). If you are subject to an employment agreement that requires a
longer notice period, that employment agreement shall govern. (b) In order to
permit the Company and its Subsidiaries to safeguard their business interests
and goodwill in the event of your resignation from Employment for any reason,
you agree to give your Employer advance notice of your resignation. The duration
of the advance notice you provide (the “Notice Period”) will be determined by
your title at the time you deliver such notice, as follows: (i) if you are a
member of the Management Committee, you will give 180 days’ advance notice; (ii)
if you are an Executive Vice President, you will give ninety (90) days’ advance
notice;



--------------------------------------------------------------------------------



 
[exhibit103029.jpg]
Information Classification: Company Internal (iii) if you are a Vice President
in SSGM, you will give thirty (30) days’ advance notice; and (iv) otherwise, you
will give sixty (60) days’ advance notice. (c) During the Notice Period, you
will cooperate with your Employer, as well as the Company and its Subsidiaries,
and provide them with any requested information to assist with transitioning
your duties, accomplishing its or their business, and/or preserving its or their
client relationships. (d) In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (e) below, at all times during the Notice Period you shall
continue to be an employee of your Employer, shall continue to receive your
regular salary and benefits, and shall continue to comply with the applicable
policies of your Employer, the Company and its Subsidiaries. However, you will
not be eligible for any incentive compensation awards made on or after the first
day of the Notice Period or, subject to applicable law, to accrue any paid
vacation time. (e) You agree that should you fail to provide advance notice of
your resignation as required in this Paragraph 4, your Employer, the Company or
any of its Subsidiaries shall be entitled to seek injunctive relief restricting
you from employment for a period equal to the period for which notice of
resignation was required but not provided, and for the period of restriction
under Paragraph 5, if applicable, in addition to any other remedies available
under law. (f) If you have sixty (60) or fewer days’ notice remaining in your
required Notice Period under this Paragraph 4, your Employer, or the Company, or
any of its Subsidiaries may, at any time during the remainder of your Notice
Period, release you from your obligations under this Paragraph 4 and give
immediate effect to your resignation; provided that such action shall not affect
your other obligations under this Countries Addendum A. (g) Notwithstanding the
foregoing, if you hold the title of Executive Vice President this Paragraph 4
shall not apply in the event you terminate your Employment for Good Reason on or
prior to the first anniversary of a Change in Control (each as defined in the
Plan). 5. Non-Competition. (a) This Paragraph 5 shall apply to you at any time
that you hold the title of Executive Vice President or higher. However, it will
not apply to any Employee who resides in or has a primary reporting location in
California. (b) During your Employment and for the twelve (12) months following
its termination for any reason, you will not, directly or indirectly, whether as
owner, partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with your Employer, the Company or any of its Subsidiaries in any
geographic area in which it or they do business, or undertake any planning for
any business competitive with the business of your Employer, the Company or any
of its Subsidiaries. Specifically, but without limiting the foregoing, you agree
not to engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, the
Company or any of its Subsidiaries as conducted or under consideration at any
time during your Employment and further agree not to work or provide services,
in any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
business that is competitive with the business of your Employer, the Company or
any of its Subsidiaries for which you have provided services, as conducted or in
planning during your



--------------------------------------------------------------------------------



 
[exhibit103030.jpg]
Information Classification: Company Internal Employment. The foregoing, however,
shall not prevent your passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company. 6. Definitions. For the
purpose of this Countries Addendum A, the following terms are defined as
follows: (a) “Client” means a present or former customer or client of the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
your Employment with the Company or any of its Subsidiaries. A former customer
or client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve (12) months prior to
the date your Employment with your Employer ends. (b) “Confidential Information”
includes but is not limited to all trade secrets, trade knowledge, systems,
software, code, data documentation, files, formulas, processes, programs,
training aids, printed materials, methods, books, records, client files,
policies and procedures, client and prospect lists, employee data and other
information relating to the operations of the Company or any of its Subsidiaries
and to its or any of their customers, and any and all discoveries, inventions or
improvements thereof made or conceived by you or others for the Company or any
of its Subsidiaries whether or not patented or copyrighted, as well as cash and
securities account transactions and position records of clients, regardless of
whether such information is stamped “confidential.” (c) “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
your Employer, the Company or any of its Subsidiaries. (d) “Solicitation of
Business” means the attempt through direct or indirect contact by you or by any
other Person with your assistance to induce a Client to: (i) transfer the
Client’s business from the Company or any of its Subsidiaries to any other
person or entity; (ii) cease or curtail the Client’s business with the Company
or any of its Subsidiaries; or (iii) divert a business opportunity from the
Company or any of its Subsidiaries to any other person or entity, which business
or business opportunity concerns or relates to the business with which you were
actively connected during your Employment with the Company or any of its
Subsidiaries. (e) “Subsidiaries” means any entity controlling, controlled by or
under common control with the Company, including direct and indirect
subsidiaries. 7. Post-Employment Cooperation. You agree that, following the
termination of your Employment with the Company and its Subsidiaries, you will
reasonably cooperate with the Company or the relevant Subsidiary with respect to
any matters arising during or related to your Employment, including but not
limited to reasonable cooperation in connection with any litigation,
governmental investigation, or regulatory or other proceeding (even if such
litigation, governmental investigation, or regulatory or other proceeding arises
following the date of this Award to which this Countries Addendum A is appended
or following the termination of your Employment). The Company or any of its
Subsidiaries shall reimburse you for any reasonable out-of-pocket and properly
documented expenses you incur in connection with such cooperation.



--------------------------------------------------------------------------------



 
[exhibit103031.jpg]
Information Classification: Company Internal 8. Non-Disparagement. Subject to
Paragraph 16, below, you agree that during your Employment and following the
termination thereof you shall not make any false, disparaging, or derogatory
statements to any media outlet (including Internet-based chat rooms, message
boards, any and all social media, and/or web pages), industry groups, financial
institutions, or to any current, former or prospective employees, consultants,
clients, or customers of the Company or its Subsidiaries regarding the Company,
its Subsidiaries or any of their respective directors, officers, employees,
agents, or representatives, or about the business affairs or financial condition
of the Company or any of its Subsidiaries. 9. Enforcement. You acknowledge and
agree that the promises contained in this Countries Addendum A are necessary to
the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
Confidential Information, trade secrets and good will, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum A is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such promises in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled. You further agree
that, the periods of restriction contained in this Countries Addendum A shall be
tolled, and shall not run, during any period in which you are in violation of
the terms of this Countries Addendum A, so that your Employer, the Company and
its Subsidiaries shall have the full protection of the periods agreed to herein.
Should the Company determine that any portion of this Award are to be forfeited
on account of your breach of the provisions of this Countries Addendum A, any
unvested portion of your Award will cease to vest upon such determination. 10.
No Waiver. No delay by your Employer, the Company or any of its Subsidiaries in
exercising any right under this Countries Addendum A shall operate as a waiver
of that right or of any other right. Any waiver or consent as to any of the
provisions herein provided by your Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a broader waiver of rights or as a bar to enforcement of the
provision(s) at issue on any other occasion. 11. Relationship to Other
Agreements. This Addendum A supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 12. Interpretation of Business Protections. The agreements made by you
in Paragraphs 1, 2, 3, 4 and 5 above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum A is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum A is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.



--------------------------------------------------------------------------------



 
[exhibit103032.jpg]
Information Classification: Company Internal 13. Assignment. Except as provided
otherwise herein, this Countries Addendum A shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any person or entity which acquires the Company or its assets or
business; provided, however, that your obligations are personal and may not be
assigned by you. 14. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum A, and it shall be deemed to have
been accepted by the Company. 15. Notification Requirement. Until forty-five
(45) days after the period of restriction under Paragraph 5 expires, you shall
give notice to the Company of each new business activity you plan to undertake,
at least five (5) business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Countries Addendum A. 16. Certain Limitations. (a) Nothing in this Countries
Addendum A prohibits you from reporting possible violations of federal law or
regulation to any governmental agency or regulatory authority or from making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. Moreover, nothing in this Countries Addendum A
requires you to notify the Company that you have made any such report or
disclosure. However, in connection with any such activity, you acknowledge you
must take reasonable precautions to ensure that any Confidential Information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. You shall not be held criminally or civilly liable under any Federal or
State trade secret law if you disclose a Company trade secret (i) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, solely for the purposes of reporting or
investigating a suspected violation of law; or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. (b) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information covered by the
Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would
reveal the existence or contemplated filing of a suspicious activity report.
Your Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. * * * * * * * Entire Agreement. The Plan and the Agreement
constitute the complete understanding and agreement between the parties to the
Agreement with respect to this Award, and supersedes and cancels any previous
oral or written discussions, agreements or representations regarding this Award.



--------------------------------------------------------------------------------



 
[exhibit103033.jpg]
Information Classification: Company Internal B. AUSTRALIA
______________________________________________________________________ 1. Tax
Deferral. This Award is intended to be subject to tax deferral under Subdivision
83A-C of the Income Tax Assessment Act 1997 (subject to the conditions and
requirements thereunder). 2. Attached Offer Document. The terms of your Award
incorporate the rules of the Plan, the Agreement, this Countries Addendum and
the provisions of the attached Offer Document. The Offer Document is hereby
incorporated into, and forms an integral and material part of, the Agreement and
this Countries Addendum. By accepting your Award, you will be bound by the rules
of the Plan, the Agreement, this Countries Addendum and the attached Offer
Document. 3. EVP Notice and Non-Compete. In consideration of your receipt of
this Award, you expressly agree to comply with the terms and conditions below at
any time that you hold the title of Executive Vice President or higher (and,
where specified, following the termination of your Employment where you held the
title of Executive Vice President or higher immediately prior to such
termination), without regard to whether or not any amount has been forfeited,
paid, delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or the Award, except as otherwise expressly provided herein. (a) Notice
Period Upon Resignation. (i) In order to permit the Company and its Subsidiaries
to safeguard their business interests and goodwill in the event of your
resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows— (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice in
writing; and (2) If you are an Executive Vice President, you will give 90 days’
advance notice in writing. For the avoidance of doubt, the Notice Periods set
out above shall be subject always to any contractual obligation you have to give
a longer period of notice of termination of your Employment (whether such
obligation is contained in your contract of Employment or any other agreement to
which you are a party). ii) During the Notice Period, you will cooperate with
your Employer, as well as the Company and its Subsidiaries, and provide them
with any requested information to assist



--------------------------------------------------------------------------------



 
[exhibit103034.jpg]
Information Classification: Company Internal with transitioning your duties,
accomplishing its or their business, and/or preserving its or their client
relationships. In its sole discretion, during the Notice Period, your Employer
or the Company may place you on a partial or complete leave of absence and
relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in (iii) below, at all times during the Notice Period you
shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period or to accrue any vacation save as
required by statute. iii) In its sole discretion, at any time during the Notice
Period, the Company or your Employer may release you from your obligations under
this Paragraph (a) by giving immediate effect to your resignation and making a
payment of basic salary in lieu of any remaining portion of the Notice Period;
provided that such action shall not affect your other obligations under this
Addendum. b) Non-Competition. i) This Paragraph (b) shall apply to you at any
time that you hold the title of Executive Vice President or higher and following
the termination of your Employment where you held the title of Executive Vice
President or higher immediately prior to such termination. ii) During your
Employment and for the 12 months following its termination for any reason, you
will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co-venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (2) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; (3) engage in
any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. iii) The period of 12 months referred
to in Paragraph 3(b)(ii) above will be reduced by one day for every day during
which, at the Employer’s direction, you are on a complete leave of absence
pursuant to Paragraph 3(a)(ii) above. iv) Nothing in this Paragraph (b) shall
prevent your passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. c) Definitions. For the purpose of
this Clause 3, the following terms are defined as



--------------------------------------------------------------------------------



 
[exhibit103035.jpg]
Information Classification: Company Internal follows: i) “Client” means a
current or former customer or client of the Company or any of its Subsidiaries
with whom you have had, or with whom persons you have supervised have had,
substantive and recurring personal contact during the Relevant Period. A former
customer or client means a customer or client for which the Company or any of
its Subsidiaries stopped providing all services within twelve months prior to
the date your Employment with your Employer ends. ii) “Products or Services”
means any products or services which are the same as, of the same kind as, of a
materially similar kind to, or competitive with, any products or services
supplied or provided by your Employer or Relevant Group Company and with which
you were materially concerned or connected within the Relevant Period. iii)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a limited liability partnership, an estate, a trust
and any other entity or organization (whether conducted on its own or as part of
a wider entity), other than your Employer, the Company or any of its
Subsidiaries. iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. vii) “Subsidiaries” means
any entity controlling, controlled by or under common control with the Company,
including direct and indirect subsidiaries. d) Post-Employment Cooperation. You
agree that, following the termination of your Employment with the Company and
its Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Addendum is appended or following the termination of your Employment). The
Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation. e) Enforcement. You acknowledge and agree that the promises
contained in this Clause 3 are necessary to the protection of the legitimate
business interests of your Employer, the Company and its Subsidiaries, including
without limitation its and their confidential information, trade secrets and
goodwill, and are material and integral to the undertakings of the Company under
this Award to which this Addendum is appended. You further agree that one or
more of your Employer, the Company and its Subsidiaries will be irreparably
harmed in the event you do not perform such provisions in accordance with



--------------------------------------------------------------------------------



 
[exhibit103036.jpg]
Information Classification: Company Internal their specific terms or otherwise
breach the promises made herein. Accordingly, your Employer, the Company and any
of its Subsidiaries shall each be entitled to preliminary or permanent
injunctive or other equitable relief or remedy without the need to post bond,
and to recover its or their reasonable attorney’s fees and costs incurred in
securing such relief, in addition to, and not in lieu of, any other relief or
remedy at law to which it or they may be entitled, including the immediate
forfeiture of any as-yet unvested portion of the Award. f) No Waiver. No delay
by your Employer, the Company or any of its Subsidiaries in exercising any right
under this Addendum shall operate as a waiver of that right or of any other
right. Any waiver or consent as to any of the provisions herein provided by your
Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. g) Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. h) Interpretation of Business
Protections. The agreements made by you in Paragraphs 3(a) and 3(b) above shall
be construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Addendum is severable and independently enforceable without
reference to the enforcement of any other provision. Consistent with the
Restraint of Trade Act 1976 (NSW), if any restriction set forth in this Clause 3
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. i) Assignment. Except as provided otherwise herein, this
Addendum shall be binding upon and inure to the benefit of both parties and
their respective successors and assigns, including any person or entity which
acquires the Company or its assets or business; provided, however, that your
obligations are personal and may not be assigned by you. j) Electronic
Acceptance. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Addendum, and it
shall be deemed to have been accepted by the Company. k) Notification
Requirement. During the period of restriction under Paragraph 3(b) above and for
a further 45 days after that period of restriction has expired, you shall give
notice to the Company of each new business activity you plan to undertake, at
least 5 business days prior to beginning any such activity. Such notice shall
state the name and address of the Person for whom such activity is undertaken
and the nature of your business relationship(s) and position(s) with such
Person. You shall provide the Company with such other pertinent information
concerning such business activity as the Company may reasonably request in order
to determine your continued compliance with your obligations under this
Addendum. l) Certain Limitations



--------------------------------------------------------------------------------



 
[exhibit103037.jpg]
Information Classification: Company Internal i) Nothing in this Addendum
prohibits you from reporting possible violations of United States federal law or
regulation to any governmental agency or regulatory authority or from making
other disclosures that are protected under the whistleblower provisions of
United States federal law or regulation. Moreover, nothing in this Addendum
requires you to notify the Company that you have made any such report or
disclosure. However, in connection with any such activity, you acknowledge you
must take reasonable precautions to ensure that any confidential information
that is disclosed to such authority is not made generally available to the
public, including by informing such authority of the confidentiality of the
same. ii) Despite the foregoing, you also acknowledge that you are not permitted
to disclose to any third-party, including any governmental or regulatory
authority, any information learned in the course of your Employment that is
protected from disclosure by any applicable privilege, including but not limited
to the attorney-client privilege, attorney work product doctrine, the bank
examiner’s privilege, and/or privileges applicable to information covered by the
Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that would
reveal the existence or contemplated filing of a suspicious activity report.
Your Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. C. CANADA
______________________________________________________________________ 1. Use of
English Language. The following provision will apply if you are a resident of
Quebec: You acknowledge and agree that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. In French: Vous reconnaissez et consentez que c’est
votre souhait exprès qui cet accord, de même que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais. Une version française de cet Accord peut être consultée
sur l’intranet. D. FRANCE
______________________________________________________________________ 1. French
Language Version. You may obtain a copy the Agreement in French on the Fidelity
Website.



--------------------------------------------------------------------------------



 
[exhibit103038.jpg]
Information Classification: Company Internal In French: Une version française de
cet Accord peut être consultée sur l’intranet. E. HONG KONG
______________________________________________________________________ 1.
IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Countries
Addendum, the Plan, and all other materials pertaining to this Award and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice. 2. Nature of the Plan. The Company
specifically intends that the Plan will not be treated as an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance
(“ORSO”). To the extent any court, tribunal or legal/regulatory body in Hong
Kong determines that the Plan constitutes an occupational retirement scheme for
the purposes of ORSO, the grant of Awards shall be null and void. 3. Award
Benefits Are Not Wages. This Award does not form part of your wages for purposes
of calculating any statutory or contractual payments under Hong Kong Law. 4. EVP
Notice and Non-Compete. In consideration of your receipt of this Award, you
expressly agree to comply with the terms and conditions below at any time that
you hold the title of Executive Vice President or higher, without regard to
whether or not any amount has been forfeited, paid, delivered or repaid, under
this Award at any time, including the time you separate from service with your
Employer, the Company and its Subsidiaries. It is a condition of this Award
that, if you fail to comply with the terms and conditions below, then the
Company may in its absolute discretion determine that any or all of the amounts
remaining to be paid under this Award should be forfeited. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. (a) Notice Period Upon Resignation. (i) In
order to permit your Employer, the Company and its Subsidiaries to safeguard
their business interests and goodwill in the event of your resignation from
Employment for any reason, you agree to give your Employer advance notice of
your resignation. The duration of the advance notice you provide (the “Notice
Period”) will be determined by your title at the time you deliver such notice,
as follows— (1) If you are a member of the State Street Corporation Management
Committee, you will give 180 days’ advance notice; and (2) If you are an
Executive Vice President, you will give 90 days’ advance notice. (3) For the
avoidance of doubt, the Notice Periods set out above shall be subject always to
any contractual obligation you have to give a longer period of



--------------------------------------------------------------------------------



 
[exhibit103039.jpg]
Information Classification: Company Internal notice of termination of your
Employment (whether such obligation is contained in your contract of Employment
or any other agreement to which you are a party). (ii) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (iii) below, at all times
during the Notice Period you shall continue to be an employee of your Employer,
shall continue to receive your regular salary and benefits and you will continue
to comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or to accrue any
vacation save as required by statute. (iii) In its sole discretion, at any time
during the Notice Period, the Company or your Employer may release you from your
obligations under this Section 4 by giving immediate effect to your resignation
and making a payment in lieu of any notice due; provided that such action shall
not affect your other obligation under this Countries Addendum. (b)
Non-Competition. (i) This Paragraph (b) shall apply to you at any time that you
hold the title of Executive Vice President or higher. (ii) During your
Employment and for the 6 months following its termination for any reason, you
will not within the Restricted Territory, directly or indirectly, whether as
owner, director, partner, investor, consultant, agent, employee, co-venturer or
otherwise and whether alone or in conjunction with or on behalf of any other
person: (1) become engaged, employed, concerned or interested in or provide
technical, commercial or professional advice to, any Person which supplies or
provides (or intends to supply or provide) Products or Services in competition
with such parts of the business of the Employer or any Relevant Group Company
with which you were materially engaged or involved or for which you were
responsible during the Relevant Period; (2) compete with your Employer or any
Relevant Group Company, or undertake any planning for any business competitive
with the business of your Employer or any Relevant Group Company; (3) engage in
any manner in any activity that is directly or indirectly competitive or
potentially competitive with the business of your Employer, or any Relevant
Group Company as conducted or under consideration during the Relevant Period and
further agree not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of your Employer or any Relevant Group Company, as conducted
or in planning during the Relevant Period. (iii) The period of 6 months referred
to in Paragraph (b)(ii) above will be reduced by one day for every day during
which, at the Employer’s direction, you are on a complete leave of absence
pursuant to Paragraph (ii) above.



--------------------------------------------------------------------------------



 
[exhibit103040.jpg]
Information Classification: Company Internal (iv) Nothing in this Paragraph
(b)(iv) shall prevent your passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company. (c) Definitions. For the
purpose of this Countries Addendum, the following terms are defined as follows:
(i) “Client” means a present or former customer or client of your Employer, the
Company or any of its Subsidiaries with whom you have had, or with whom persons
you have supervised have had, substantive and recurring personal contact during
the Relevant Period. A former customer or client means a customer or client for
which your Employer, the Company or any of its Subsidiaries stopped providing
all services within twelve months prior to the date your Employment with your
Employer ends. (ii) “Products or Services” means any products or services which
are the same as, of the same kind as, of a materially similar kind to, or
competitive with, any products or services supplied or provided by your Employer
or Relevant Group Company and with which you were materially concerned or
connected within the Relevant Period. (iii) “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization (whether conducted on its
own or as part of a wider entity), other than your Employer, the Company or any
of its Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 4(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries. (d) Post-Employment
Cooperation. You agree that, following the termination of your Employment with
your Employer, you will reasonably cooperate with your Employer, the Company or
the relevant Subsidiary with respect to any matters arising during or related to
your Employment, including but not limited to reasonable cooperation in
connection with any litigation, governmental investigation, or regulatory or
other proceeding (even if such litigation, governmental investigation, or
regulatory or other proceeding arises following the date of this Award to which
this Countries Addendum is appended or following the termination of your
Employment). Your Employer, the Company or any of its Subsidiaries shall
reimburse you for any reasonable out-of-pocket and properly documented expenses
you incur in connection with such cooperation. (e) Enforcement. You acknowledge
and agree that the promises contained in this Countries Addendum are necessary
to the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
confidential information, trade secrets and good will, and are material and
integral to the



--------------------------------------------------------------------------------



 
[exhibit103041.jpg]
Information Classification: Company Internal undertakings of the Company under
this Award to which this Countries Addendum is appended. You further agree that
one or more of your Employer, the Company and its Subsidiaries will be
irreparably harmed in the event you do not perform such provisions in accordance
with their specific terms or otherwise breach the promises made herein.
Accordingly, your Employer, the Company and any of its Subsidiaries shall each
be entitled to preliminary or permanent injunctive or other equitable relief or
remedy without the need to post bond, and to recover its or their reasonable
attorney’s fees and costs incurred in securing such relief, in addition to, and
not in lieu of, any other relief or remedy at law to which it or they may be
entitled, including the immediate forfeiture of any as-yet unvested portion of
this Award. You further agree that, the periods of restriction contained in this
Countries Addendum shall be tolled, and shall not run, during any period in
which you are in violation of the terms of this Countries Addendum, so that your
Employer, the Company and its Subsidiaries shall have the full protection of the
periods agreed to herein. (f) No Waiver. No delay by your Employer, the Company
or any of its Subsidiaries in exercising any right under this Countries Addendum
shall operate as a waiver of that right or of any other right. Any waiver or
consent as to any of the provisions herein provided by your Employer, the
Company or any of its Subsidiaries must be in writing, is effective only in that
instance, and may not be construed as a broader waiver of rights or as a bar to
enforcement of the provision(s) at issue on any other occasion. (g) Relationship
to Other Agreements. This Addendum supplements and does not limit, amend or
replace any other obligations you may have under applicable law or any other
agreement or understanding you may have with your Employer, the Company or any
of its Subsidiaries or pursuant to the applicable policies of any of them,
whether such additional obligations have been agreed to in the past, or are
agreed to in the future. (h) Interpretation of Business Protections. The
agreements made by you in Paragraphs 4(a) and 4(b) above shall be construed and
interpreted in any judicial or other adjudicatory proceeding to permit their
enforcement to the maximum extent permitted by law, and each of the provisions
to this Countries Addendum is severable and independently enforceable without
reference to the enforcement of any other provision. If any restriction set
forth in this Countries Addendum is found by any court of competent jurisdiction
to be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable. (i) Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. (j) Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by your Employer and the Company. (k) Notification Requirement.
Until 45 days after the period of restriction under Paragraph (b) expires, you
shall give notice to your Employer of each new business activity you plan to
undertake, at least 5 business days prior to beginning any such activity. Such
notice shall state the name and address of the Person for whom such activity is
undertaken and the nature of your business relationship(s) and position(s) with
such Person. You shall



--------------------------------------------------------------------------------



 
[exhibit103042.jpg]
Information Classification: Company Internal provide your Employer with such
other pertinent information concerning such business activity as your Employer
or the Company may reasonably request in order to determine your continued
compliance with your obligations under this Countries Addendum. (l) Certain
Limitations (i) Nothing this Countries Addendum prohibits you from reporting
possible violations of federal law or regulation to any governmental agency or
regulatory authority or from making other disclosures that are protected under
the whistleblower provisions of federal law or regulation. Moreover, nothing in
this Countries Addendum requires you to notify your Employer or the Company that
you have made any such report or disclosure. However, in connection with any
such activity, you acknowledge you must take reasonable precautions to ensure
that any confidential information that is disclosed to such authority is not
made generally available to the public, including by informing such authority of
the confidentiality of the same. (ii) Despite the foregoing, you also
acknowledge that you are not permitted to disclose to any third-party, including
any governmental or regulatory authority, any information learned in the course
of your Employment that is protected from disclosure by any applicable
privilege, including but not limited to the attorney-client privilege, attorney
work product doctrine, the bank examiner’s privilege, and/or privileges
applicable to information covered by the Bank Secrecy Act (31 U.S.C. §§
5311-5330), including information that would reveal the existence or
contemplated filing of a suspicious activity report. Your Employer, the Company
and its Subsidiaries do not waive any applicable privileges or the right to
continue to protect its and their privileged attorney-client information,
attorney work product, and other privileged information. F. IRELAND
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below at any time that you hold the title of Executive
Vice President or higher, without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms and defined
terms used herein shall have the meaning given to them in the Plan or this
Award, except as otherwise expressly provided herein. 1. Notice Period Upon
Resignation. (a) In order to permit your Employer, the Company and its
Subsidiaries to safeguard their business interests and goodwill in the event of
your resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows— (i) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance written
notice; and



--------------------------------------------------------------------------------



 
[exhibit103043.jpg]
Information Classification: Company Internal (ii) If you are an Executive Vice
President, you will give 90 days’ advance written notice. (iii) For the
avoidance of doubt, the Notice Periods set out above shall be subject always to
any contractual obligation you have to give a longer period of notice of
termination of your Employment (whether such obligation is contained in your
contract of Employment or any other agreement to which you are a party). (b)
During the Notice Period, you will cooperate with your Employer, as well as the
Company and its Subsidiaries, and provide them with any requested information to
assist with transitioning your duties, accomplishing its or their business,
and/or preserving its or their client relationships. In its sole discretion,
during the Notice Period, your Employer or the Company may place you on a
partial or complete leave of absence otherwise known as “garden leave” and
relieve you of some or all of your duties and responsibilities and to cease
attending your place of work and/or to cease contact with the Employer’s
employees and customers. During any period of garden leave, you will remain
subject to the provisions of this agreement and to your obligation of fidelity
to your Employer, the Company and its Subsidiaries. Except as provided otherwise
in Paragraph (d) below, at all times during the Notice Period you shall continue
to be an employee of your Employer, shall continue to receive your regular
salary and benefits and you will continue to comply with the applicable policies
of your Employer, the Company, and its Subsidiaries. However, you will not be
eligible for any incentive compensation awards made on or after the first day of
the Notice Period or, subject to applicable law, to accrue any paid vacation
time. (c) You agree that should you fail to provide advance written notice of
your resignation as required in this Paragraph 1, your Employer, the Company or
any of its Subsidiaries shall be entitled to seek injunctive relief restricting
you from employment for a period equal to the period for which notice of
resignation was required but not provided, in addition to any other remedies
available under law. (d) In its sole discretion, at any time during the Notice
Period, the Company or your Employer may release you from your obligations under
this Paragraph 1, and give immediate effect to your resignation and make a
payment of basic salary in lieu of any notice due; provided that such action
shall not affect your other obligation under this Countries Addendum. 2.
Non-Competition. (a) This Paragraph 2 shall apply to you at any time that you
hold the title of Executive Vice President or higher with the Employer and/or
the Company or its Subsidiaries. (b) During your Employment and for the six
months (such period to be reduced by the duration of the Notice Period as
defined in Paragraph 1 above) following its termination for any reason, you will
not, directly or indirectly, whether as owner, partner, investor, consultant,
agent, employee, co-venturer or otherwise, compete with your Employer, the
Company or any of its Subsidiaries within the island of Ireland or the United
Kingdom, or undertake any planning for any business competitive with the
business of your Employer, the Company or any of its Subsidiaries. Specifically,
but without limiting the foregoing, you agree not to engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of your Employer, the Company or any of its Subsidiaries as
conducted or under consideration at any time during your Employment and further
agree not to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer, the Company or any of its Subsidiaries for which you have
provided services, as conducted or in planning during your Employment. The



--------------------------------------------------------------------------------



 
[exhibit103044.jpg]
Information Classification: Company Internal foregoing, however, shall not
prevent your passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. 3. Definitions. For the purpose of
this Countries Addendum, the following terms are defined as follows: (a)
“Client” means a present or former customer or client of the Company or any of
its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
Employment with the Company or any of its Subsidiaries. A former customer or
client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your Employment with your Employer ends. (b) “Person” means an individual,
a corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (c) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries and has the meaning assigned to such by section
7 of the Companies Act 2014. 4. Post-Employment Cooperation. You agree that,
following the termination of your Employment with the Company and its
Subsidiaries, you will make yourself available and reasonably cooperate with the
Company or the relevant Subsidiary or their advisers with respect to any matters
arising during or related to your Employment, including but not limited to
reasonable cooperation in connection with any litigation, governmental
investigation, or regulatory or other proceeding (even if such litigation,
governmental investigation, or regulatory or other proceeding arises following
the date of this Award to which this Countries Addendum is appended or following
the termination of your Employment). The Company or any of its Subsidiaries
shall reimburse you for any reasonable out-of-pocket and properly documented
expenses you incur in connection with such cooperation provided that such
expenses are approved in advance by the Company or Employer. 5. Enforcement. You
acknowledge and agree that the promises contained in this Countries Addendum are
necessary to the protection of the legitimate business interests of your
Employer, the Company and its Subsidiaries, including without limitation its and
their Confidential Information, trade secrets and good will, and are material
and integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
Employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s/legal fees and
costs incurred in securing such relief, in addition to, and not in lieu of, any
other relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. 6. No Waiver. No delay by your Employer, the Company or any of
its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your



--------------------------------------------------------------------------------



 
[exhibit103045.jpg]
Information Classification: Company Internal Employer, the Company or any of its
Subsidiaries must be in writing, is effective only in that instance, and may not
be construed as a broader waiver of rights or as a bar to enforcement of the
provision(s) at issue on any other occasion. 7. Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. 8. Interpretation of Business Protections. The agreements made by you in
Paragraphs 1 and 2 above shall be construed and interpreted in any judicial or
other adjudicatory proceeding to permit their enforcement to the maximum extent
permitted by law, and each of the provisions to this Countries Addendum is
severable and independently enforceable without reference to the enforcement of
any other provision. If any restriction set forth in this Countries Addendum is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable. 9. Assignment. Except as provided otherwise herein, this
Countries Addendum shall be binding upon and inure to the benefit of both
parties and their respective successors and assigns, including any person or
entity which acquires the Company or its assets or business; provided, however,
that your obligations are personal and may not be assigned by you. 10.
Electronic Acceptance. By accepting this Award electronically, you will be
deemed to have acknowledged and agreed that you are bound by the terms of this
Countries Addendum, and it shall be deemed to have been accepted by the Company.
11. Notification Requirement. Until 45 days after the period of restriction
under Paragraph 2 expires, you shall give notice to the Company of each new
business activity you plan to undertake, at least 5 business days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of your business
relationship(s) and position(s) with such Person. You shall provide the Company
with such other pertinent information concerning such business activity as the
Company may reasonably request in order to determine your continued compliance
with your obligations under this Countries Addendum. 12. Certain Limitations.
Nothing in this Countries Addendum prohibits you from reporting possible
violations of law or regulation to any governmental agency or regulatory
authority or from making other relevant disclosures that are protected under the
whistleblower provisions of federal law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same G. LUXEMBOURG



--------------------------------------------------------------------------------



 
[exhibit103046.jpg]
Information Classification: Company Internal
______________________________________________________________________ In
consideration of your receipt of this Award, you expressly agree to comply with
the terms and conditions below at any time that you hold the title of Executive
Vice President or higher, without regard to whether or not any amount has been
forfeited, paid, delivered or repaid, under this Award at any time, including
the time you separate from service with your Employer, the Company and its
Subsidiaries. Your failure to comply with the terms and conditions below may
result in the sole determination of the Company in the forfeiture of any or all
of the amounts remaining to be paid under this Award. All terms used herein
shall have the meaning given to them in the Plan or this Award, except as
otherwise expressly provided herein. 1. Notice Period Upon Resignation. (a) In
order to permit the Company and its Subsidiaries to safeguard their business
interests and goodwill in the event of your resignation from Employment for any
reason, you are required to give your Employer advance notice of your
resignation as per the legal provisions. (b) During the Notice Period, you will
cooperate with your employer, as well as the Company and its Subsidiaries, and
provide them with any requested information to assist with transitioning your
duties, accomplishing its or their business, and/or preserving its or their
client relationships. In its sole discretion, during the Notice Period, your
Employer or the Company may place you on a partial or complete leave of absence
and relieve you of some or all of your duties and responsibilities. Except as
provided otherwise in Paragraph (d) below, at all times during the Notice Period
you shall continue to be an employee of your Employer, shall continue to receive
your regular salary and benefits and you will continue to comply with the
applicable policies of your Employer, the Company, and its Subsidiaries.
However, you will not be eligible for any incentive compensation awards made on
or after the first day of the Notice Period. (c) You agree that should you fail
to provide advance notice of your resignation as required in this Paragraph 1,
your Employer, the Company or any of its Subsidiaries shall be entitled to a
compensatory payment in addition to any other remedies available under law. (d)
At any time during the Notice Period and upon your request formulated in
writing, the Company or your Employer may release you from your obligations
under this Section 1, and give immediate effect to your resignation; provided
that such action shall not affect your other obligations under this Countries
Addendum. 2. Non-Competition. (a) This Paragraph 2 shall apply to you at any
time that you hold the title of Executive Vice President or higher. (b) During
your Employment you will not, directly or indirectly, whether as owner, partner,
investor, consultant, agent, co-venturer or otherwise, compete with your
Employer, the Company or any of its Subsidiaries in any geographic area in which
it or they do business, or undertake any planning for any business competitive
with the business of your Employer, the Company or any of its Subsidiaries.
Specifically, but without limiting the foregoing, you agree not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of your Employer, the Company or any of its
Subsidiaries as conducted or under consideration at any time during your
Employment and further agree not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of your Employer, the Company or any of its
Subsidiaries for which you have provided services, as conducted or in planning
during your



--------------------------------------------------------------------------------



 
[exhibit103047.jpg]
Information Classification: Company Internal Employment. The foregoing, however,
shall not prevent your passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company. (c) For the 12 months after
you leave the company, whatever the reason, you will not, directly or
indirectly, as a self-employed person whether as owner, co-venturer or
otherwise, compete with your Employer, the Company or any of its Subsidiaries in
any geographic area in which it or they do business, or undertake any planning
for any business competitive with the business of your Employer, the Company or
any of its Subsidiaries, this area being in any case limited to the Grand-Duchy
of Luxembourg. Specifically, but without limiting the foregoing, you agree not
to engage in any manner as a self-employed person in any activity that is
directly or indirectly competitive or potentially competitive with the business
of your Employer, the Company or any of its Subsidiaries as conducted or under
consideration at any time during your Employment. The foregoing, however, shall
not prevent your passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company. 3. Definitions. For the purpose of
this Countries Addendum, the following terms are defined as follows: (a)
“Client” means a present or former customer or client of the Company or any of
its Subsidiaries with whom you have had, or with whom persons you have
supervised have had, substantive and recurring personal contact during your
Employment with the Company or any of its Subsidiaries. A former customer or
client means a customer or client for which the Company or any of its
Subsidiaries stopped providing all services within twelve months prior to the
date your Employment with your Employer ends. (b) “Person” means an individual,
a corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than your Employer,
the Company or any of its Subsidiaries. (c) “Subsidiaries” means any entity
controlling, controlled by or under common control with the Company, including
direct and indirect subsidiaries. 4. Post-Employment Cooperation. You agree
that, following the termination of your Employment with the Company and its
Subsidiaries, you will reasonably cooperate with the Company or the relevant
Subsidiary with respect to any matters arising during or related to your
Employment, including but not limited to reasonable cooperation in connection
with any litigation, governmental investigation, or regulatory or other
proceeding (even if such litigation, governmental investigation, or regulatory
or other proceeding arises following the date of this Award to which this
Countries Addendum is appended or following the termination of your Employment).
The Company or any of its Subsidiaries shall reimburse you for any reasonable
out-of-pocket and properly documented expenses you incur in connection with such
cooperation. 5. Enforcement. You acknowledge and agree that the promises
contained in this Countries Addendum are necessary to the protection of the
legitimate business interests of your Employer, the Company and its
Subsidiaries, including without limitation its and their confidential
information, trade secrets and good will, and are material and integral to the
undertakings of the Company under this Award to which this Countries Addendum is
appended. You further agree that one or more of your Employer, the Company and
its Subsidiaries will be irreparably harmed in the event you do not perform such
provisions in accordance with their specific terms or otherwise breach the
promises made herein. Accordingly, your Employer, the Company and any of its
Subsidiaries shall each be entitled to preliminary or permanent injunctive or
other equitable relief or remedy without the need to post bond, and to recover
its or their reasonable attorney’s fees and costs incurred in securing such
relief, in addition to, and not



--------------------------------------------------------------------------------



 
[exhibit103048.jpg]
Information Classification: Company Internal in lieu of, any other relief or
remedy at law to which it or they may be entitled, including the immediate
forfeiture of any as-yet unvested portion of the Award. 6. No Waiver. No delay
by your Employer, the Company or any of its Subsidiaries in exercising any right
under this Countries Addendum shall operate as a waiver of that right or of any
other right. Any waiver or consent as to any of the provisions herein provided
by your Employer, the Company or any of its Subsidiaries must be in writing, is
effective only in that instance, and may not be construed as a broader waiver of
rights or as a bar to enforcement of the provision(s) at issue on any other
occasion. 7. Relationship to Other Agreements. This Addendum supplements and
does not limit, amend or replace any other obligations you may have under
applicable law or any other agreement or understanding you may have with your
Employer, the Company or any of its Subsidiaries or pursuant to the applicable
policies of any of them, whether such additional obligations have been agreed to
in the past, or are agreed to in the future. 8. Interpretation of Business
Protections. The agreements made by you in Paragraphs 1 and 2 above shall be
construed and interpreted in any judicial or other adjudicatory proceeding to
permit their enforcement to the maximum extent permitted by law, and each of the
provisions to this Countries Addendum is severable and independently enforceable
without reference to the enforcement of any other provision. If any restriction
set forth in this Countries Addendum is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. 9. Assignment.
Except as provided otherwise herein, this Countries Addendum shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns, including any person or entity which acquires the Company or its
assets or business; provided, however, that your obligations are personal and
may not be assigned by you. 10. Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. 11. Notification Requirement. Until 45 days after
the period of restriction under Paragraph 2 expires, you shall give notice to
the Company of each new business activity you plan to undertake, at least 5
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
12. Certain Limitations (a) Nothing this Countries Addendum prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or regulatory authority or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Moreover, nothing in this Countries Addendum requires you to notify the Company
that you have made any such report or disclosure. However, in connection with
any such activity, you acknowledge you must take reasonable precautions to
ensure that any confidential



--------------------------------------------------------------------------------



 
[exhibit103049.jpg]
Information Classification: Company Internal information that is disclosed to
such authority is not made generally available to the public, including by
informing such authority of the confidentiality of the same. (b) Despite the
foregoing, you also acknowledge that you are not permitted to disclose to any
third-party, including any governmental or regulatory authority, any information
learned in the course of your Employment that is protected from disclosure by
any applicable privilege, including but not limited to the attorney-client
privilege, attorney work product doctrine, and/or privileges applicable to
information covered by the bank secrecy (Article 41 of the Law on the financial
sector dated April 5, 1993, as amended), including information that would reveal
the existence or contemplated filing of a suspicious activity report. Your
Employer, the Company and its Subsidiaries do not waive any applicable
privileges or the right to continue to protect its and their privileged
attorney-client information, attorney work product, and other privileged
information. H. NETHERLANDS
______________________________________________________________________ 1. Waiver
of Termination Rights. As a condition to the grant of this Award, you hereby
waive any and all rights to compensation or damages as a result of the
termination of Employment with the Company and the Subsidiary that employs you
in the Netherlands for any reason whatsoever, insofar as those rights result or
may result from (a) the loss or diminution in value of such rights or
entitlements under the Plan, or (b) your ceasing to have rights under, or
ceasing to be entitled to any awards under the Plan as a result of such
termination. I. SOUTH KOREA
______________________________________________________________________ 1.
Consent to Collection/Processing/Transfer of Personal Data. The following
provision shall replace Section 12 of the Agreement in its entirety: Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the Award and
your participation in the Plan. The collection, use, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan, and although you have the right to deny or
object to the collection, use, processing and transfer of personal data, your
denial and/or objection to the collection, processing and transfer of personal
data may affect your participation in the Plan. As such, you voluntarily
acknowledge and consent (where required under applicable law) to the collection,
use, processing and transfer of personal data as described herein. The Company
shall retain and use your personal data until the purpose of this collection and
use of your personal data is accomplished and shall promptly destroy your
personal data thereafter. The Company holds certain personal information about
you, including your name, home address, e-mail address, telephone number, date
of birth, social security number (resident registration number), passport
number, or other employee identification number, salary, nationality, job title,
any shares of common stock or directorships held in the Company, details



--------------------------------------------------------------------------------



 
[exhibit103050.jpg]
Information Classification: Company Internal of all awards or any other
entitlement to shares of common stock awarded, canceled, purchased, vested,
unvested or outstanding in your favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by you or collected,
where lawful, from third parties, and the Company will process the Data for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in your country of
residence (and country of Employment, if different). Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan. The Company will transfer Data
internally as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and the Company may further
transfer Data to the Award Administrator (currently Fidelity Plan Services) and
any other third parties assisting the Company in the implementation,
administration and management of the Plan. The third party recipients of Data
may be any affiliates of the Company and / or the Award Administrator or any
successor or any other third party that the Company or Award Administrator (or
its successor) may engage to assist with the implementation, administration and
management of the Plan from time to time. These recipients may be located in the
European Economic Area, or elsewhere throughout the world, such as the United
States. You hereby authorize (where required under applicable law) them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan. Such third parties to which the
Company will transfer your personal data shall retain and use your personal data
until the purpose of the collection and use of your personal data is
accomplished and shall promptly destroy your personal data thereafter. The
Company and any third party recipient of the Data will use, process and store
the Data only to the extent they are necessary for the purposes described above.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, (d) to oppose, for legal reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan, and (e) withdraw your consent to the collection,
processing or transfer of Data as provided hereunder (in which case, your Award
will be null and void). You may seek to exercise these rights by contacting your
local Human Resources manager or the Award Administrator. BY ELECTRONICALLY
ACCEPTING THE AGREEMENT AND THIS COUNTRIES ADDENDUM: 1) I AGREE TO THE
COLLECTION, USE, PROCESSING AND TRANSFER OF MY PERSONAL DATA.



--------------------------------------------------------------------------------



 
[exhibit103051.jpg]
Information Classification: Company Internal 2) I AGREE TO THE PROCESSING OF MY
UNIQUE IDENTIFYING INFORMATION (RESIDENT REGISTRATION NUMBER). 3) I AGREE TO THE
PROVISION OF MY PERSONAL DATA TO A THIRD PARTY AND TRANSFER OF MY PERSONAL DATA
OVERSEAS. J. UNITED KINGDOM
______________________________________________________________________ 1. Income
Tax and Social Insurance Contribution Withholding. Without limitation to Section
6 of the Agreement, you hereby agree that you are liable for all Tax-Related
Items and hereby consent to pay all such Tax-Related Items, as and when
requested by the Company and or your Employer (if different) or by HM Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and your
Employer (if different) against any Tax-Related Items that they are required to
pay or withhold on your behalf or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority). 2. Exclusion of Claim. You
acknowledge and agree that you will have no entitlement to compensation or
damages insofar as such entitlement arises or may arise from your ceasing to
have rights under or to be entitled to the Award, whether or not as a result of
such termination, (whether such termination is in breach of contract or
otherwise), or from the loss or diminution in value of the Award. Upon the grant
of your Award, you shall be deemed irrevocably to have waived any such
entitlement. 3. EVP Notice and Non-Compete. In consideration of your receipt of
this Award, you expressly agree to comply with the terms and conditions below at
any time that you hold the title of Executive Vice President or higher (and,
where specified, following termination of your Employment where you held the
title of Executive Vice President or higher immediately prior to such
termination), without regard to whether or not any amount has been forfeited,
paid, delivered or repaid, under this Award at any time, including the time you
separate from service with your Employer, the Company and its Subsidiaries. It
is a condition of this Award that, if you fail to comply with the terms and
conditions below, then the Company may in its absolute discretion determine that
any or all of the amounts remaining to be paid under this Award should be
forfeited. All terms used herein shall have the meaning given to them in the
Plan or the Award, except as otherwise expressly provided herein. (a) Notice
Period Upon Resignation. (i) In order to permit the Company and its Subsidiaries
to safeguard their business interests and goodwill in the event of your
resignation from Employment for any reason, you agree to give your Employer
advance notice of your resignation. The duration of the advance notice you
provide (the “Notice Period”) will be determined by your title at the time you
deliver such notice, as follows— (1) If you are a member of the State Street
Corporation Management Committee, you will give 180 days’ advance notice; and



--------------------------------------------------------------------------------



 
[exhibit103052.jpg]
Information Classification: Company Internal (2) If you are an Executive Vice
President, you will give 90 days’ advance notice. For the avoidance of doubt,
the Notice Periods set out above shall be subject always to any contractual
obligation you have to give a longer period of notice of termination of your
Employment (whether such obligation is contained in your contract of Employment
or any other agreement to which you are a party). (ii) During the Notice Period,
you will cooperate with your Employer, as well as the Company and its
Subsidiaries, and provide them with any requested information to assist with
transitioning your duties, accomplishing its or their business, and/or
preserving its or their client relationships. In its sole discretion, during the
Notice Period, your Employer or the Company may place you on a partial or
complete leave of absence and relieve you of some or all of your duties and
responsibilities. Except as provided otherwise in (iii) below, at all times
during the Notice Period you shall continue to be an employee of your Employer,
shall continue to receive your regular salary and benefits and you will continue
to comply with the applicable policies of your Employer, the Company, and its
Subsidiaries. However, you will not be eligible for any incentive compensation
awards made on or after the first day of the Notice Period or to accrue any
vacation save as required by statute. (iii) In its sole discretion, at any time
during the Notice Period, the Company or your Employer may release you from your
obligations under this Paragraph (a) by giving immediate effect to your
resignation and making a payment of basic salary in lieu of any notice due;
provided that such action shall not affect your other obligations under this
Countries Addendum. (b) Non-Competition. (i) This Paragraph (b) shall apply to
you at any time that you hold the title of Executive Vice President or higher
and following the termination of your Employment where you held the title of
Executive Vice President or higher immediately prior to such termination. (ii)
During your Employment and for the 12 months following its termination for any
reason, you will not within the Restricted Territory, directly or indirectly,
whether as owner, director, partner, investor, consultant, agent, employee,
co-venturer or otherwise and whether alone or in conjunction with or on behalf
of any other person: (1) become engaged, employed, concerned or interested in or
provide technical, commercial or professional advice to, any Person which
supplies or provides (or intends to supply or provide) Products or Services in
competition with such parts of the business of the Employer or any Relevant
Group Company with which you were materially engaged or involved or for which
you were responsible during the Relevant Period; (2) compete with your Employer
or any Relevant Group Company, or undertake any planning for any business
competitive with the business of your Employer or any Relevant Group Company;
(3) engage in any manner in any activity that is directly or indirectly
competitive or potentially competitive with the business of your Employer, or
any Relevant Group Company as conducted or under consideration during the
Relevant Period and further agree not to work or provide services, in any
capacity, whether as an employee, independent contractor or otherwise, whether



--------------------------------------------------------------------------------



 
[exhibit103053.jpg]
Information Classification: Company Internal with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of your Employer or any Relevant Group Company, as conducted or in planning
during the Relevant Period. (iii) The period of 12 months referred to in
Paragraph (b)(ii) above will be reduced by one day for every day during which,
at the Employer’s direction, you are on a complete leave of absence pursuant to
Paragraph 3(a)(ii) above. (iv) Nothing in this Paragraph (b) shall prevent your
ownership for investment purposes only of shares or other securities of two
percent (2%) or less of the total issued capital of any company whether or not
its securities are publicly traded. (c) Definitions. For the purpose of this
Countries Addendum, the following terms are defined as follows: (i) “Client”
means a customer or client of the Company or any of its Subsidiaries with whom
you have had, or with whom persons you have supervised have had, substantive and
recurring personal contact during the Relevant Period. (ii) “Products or
Services” means any products or services which are of the same kind as, of a
materially similar kind to, or competitive with, any products or services
supplied or provided by your Employer or Relevant Group Company and with which
you were materially concerned or connected within the Relevant Period. (iii)
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a limited liability partnership, an estate, a trust
and any other entity or organization (whether conducted on its own or as part of
a wider entity), other than your Employer, the Company or any of its
Subsidiaries. (iv) “Relevant Group Company” means the Company and/or any
Subsidiaries for which you have performed services or in respect of which you
have had operational or managerial responsibility at any time during the
Relevant Period. (v) “Relevant Period” means the period of 24 months immediately
before the date of termination of your Employment, or (where such provision is
applied) the date of commencement of any period of complete leave of absence
pursuant to Paragraph 3(a)(ii). (vi) “Restricted Territory” means any area or
territory: (1) in which you worked during the Relevant Period; and/or (2) in
relation to which you were responsible for, or materially involved in, the
supply of Products or Services in the Relevant Period. (vii) “Subsidiaries”
means any entity controlling, controlled by or under common control with the
Company, including direct and indirect subsidiaries. (d) Post-Employment
Cooperation. You agree that, following the termination of your Employment with
the Company and its Subsidiaries, you will reasonably cooperate with the Company
or the relevant Subsidiary with respect to any matters arising during or related
to your Employment, including but not limited to reasonable cooperation in
connection with any litigation, governmental investigation, or regulatory or
other proceeding (even if such litigation, governmental investigation, or
regulatory or other proceeding arises following the date of this Award to which
this Countries Addendum is appended or following the termination of your
Employment). The Company or any of its Subsidiaries shall reimburse you for any
reasonable out-of-pocket and properly documented expenses you incur in
connection with such cooperation.



--------------------------------------------------------------------------------



 
[exhibit103054.jpg]
Information Classification: Company Internal (e) Enforcement. You acknowledge
and agree that the promises contained in this Countries Addendum are necessary
to the protection of the legitimate business interests of your Employer, the
Company and its Subsidiaries, including without limitation its and their
confidential information, trade secrets and goodwill, and are material and
integral to the undertakings of the Company under this Award to which this
Countries Addendum is appended. You further agree that one or more of your
employer, the Company and its Subsidiaries will be irreparably harmed in the
event you do not perform such provisions in accordance with their specific terms
or otherwise breach the promises made herein. Accordingly, your Employer, the
Company and any of its Subsidiaries shall each be entitled to preliminary or
permanent injunctive or other equitable relief or remedy without the need to
post bond, and to recover its or their reasonable attorney’s fees and costs
incurred in securing such relief, in addition to, and not in lieu of, any other
relief or remedy at law to which it or they may be entitled, including the
immediate forfeiture of any as-yet unvested portion of the Award. You further
agree that, the periods of restriction contained in this Countries Addendum
shall be tolled, and shall not run, during any period in which you are in
violation of the terms of this Countries Addendum, so that your Employer, the
Company and its Subsidiaries shall have the full protection of the periods
agreed to herein. (f) No Waiver. No delay by your Employer, the Company or any
of its Subsidiaries in exercising any right under this Countries Addendum shall
operate as a waiver of that right or of any other right. Any waiver or consent
as to any of the provisions herein provided by your Employer, the Company or any
of its Subsidiaries must be in writing, is effective only in that instance, and
may not be construed as a broader waiver of rights or as a bar to enforcement of
the provision(s) at issue on any other occasion. (g) Relationship to Other
Agreements. This Addendum supplements and does not limit, amend or replace any
other obligations you may have under applicable law or any other agreement or
understanding you may have with your Employer, the Company or any of its
Subsidiaries or pursuant to the applicable policies of any of them, whether such
additional obligations have been agreed to in the past, or are agreed to in the
future. (h) Interpretation of Business Protections. The agreements made by you
in Paragraphs (a) and (b) above shall be construed and interpreted in any
judicial or other adjudicatory proceeding to permit their enforcement to the
maximum extent permitted by law, and each of the provisions to this Countries
Addendum is severable and independently enforceable without reference to the
enforcement of any other provision. If any restriction set forth in this
Countries Addendum is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. (i) Assignment. Except as
provided otherwise herein, this Countries Addendum shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any person or entity which acquires the Company or its assets
or business; provided, however, that your obligations are personal and may not
be assigned by you. (j) Electronic Acceptance. By accepting this Award
electronically, you will be deemed to have acknowledged and agreed that you are
bound by the terms of this Countries Addendum, and it shall be deemed to have
been accepted by the Company. (k) Notification Requirement. Until 45 days after
the period of restriction under this Paragraph 3 (b) expires, you shall give
notice to the Company of each new business activity you



--------------------------------------------------------------------------------



 
[exhibit103055.jpg]
Information Classification: Company Internal plan to undertake, at least 5
business days prior to beginning any such activity. Such notice shall state the
name and address of the Person for whom such activity is undertaken and the
nature of your business relationship(s) and position(s) with such Person. You
shall provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
your continued compliance with your obligations under this Countries Addendum.
(l) Certain Limitations (i) Nothing this Countries Addendum prohibits you from
reporting possible violations of law or regulation to any governmental agency or
regulatory authority or from making other disclosures that are protected under
the whistleblower provisions of law or regulation. Moreover, nothing in this
Countries Addendum requires you to notify the Company that you have made any
such report or disclosure. However, in connection with any such activity, you
acknowledge you must take reasonable precautions to ensure that any confidential
information that is disclosed to such authority is not made generally available
to the public, including by informing such authority of the confidentiality of
the same. (ii) Despite the foregoing, you also acknowledge that you are not
permitted to disclose to any third-party, including any governmental or
regulatory authority, any information learned in the course of your Employment
that is protected from disclosure by any applicable privilege, including but not
limited to the attorney-client privilege, attorney work product doctrine, the
bank examiner’s privilege, and/or privileges applicable to information covered
by the Bank Secrecy Act (31 U.S.C. §§ 5311-5330), including information that
would reveal the existence or contemplated filing of a suspicious activity
report. Your Employer, the Company and its Subsidiaries do not waive any
applicable privileges or the right to continue to protect its and their
privileged attorney-client information, attorney work product, and other
privileged information. * * * * *



--------------------------------------------------------------------------------



 